Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 1 of 63

Exhibit l

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 2 of 63
Superior Court of the District of Columbia

crvu;. mvlsiou 33 @
Civil Actions Branch g g W E
500 manna Avemw, N.w., suite 5000 wanting¢on, n.c. zunoi JAN 0 4 ag 19
telephone (202) 879-1133 website: m.dccour¢s.gov “

 

KRS Processing Inc (KathyAJien President) BY: mmmmmmm”
Plaintit`t` ,
\»'S. .
' Case Number 2018 CA 008468 B
Kevin Go|dberg F|etchar Hea|d HildrethPLC
Dei`endant

SUMMONS
To the above named Det`endarlt:

You are hereby summoned and required to serve an Answer to the attached Complaint_. either
personally or through an attorney, within twenty one (21) days after service ot` this summons upon you,
exclusive of the day ofservice. If you are being sued as an officer or agency cfthe United States chernnient
or the I)istrict of Columbia Govcmment, you have sixty (60) days after service of this summons to serve your
Answer. A copy oi" the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney‘s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the piaintitt` at the address stated on this Summons. '

You are also required to tile the original Answer with the Ccurt in Suite 5000 at 500 hidiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.ni., Mondays through I-`ridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Couit either before you serve a copy of the Answer on
the plaintiff or within seven (7) days alter you have served the plaintiff _lt` you fail to tile an Ansvver,
judgment by default may be entered against you for the relief demanded in the complaint.

 

   
  

 

 

 

 

 

KRS Processing Inc (KathyAllcn Presidcnt) -PRO SE . _ ---:-~._\
v ` . Cier!t of rli%§g _t `_¢@_\

Name of P|amtiff’sAttomey /¢:," qk ind

26 55th Street NE By 23 . ~ " l

Address ' le __ §§ \}cj'. §§.-"

Washinrzton. DC 20019 \§;I§,;§p\§

(202) 396-1225 ° mrs 12/10/201 8

Teleplione

ittl$§li§.ili] ltii§ (202) 579-4828 Veuil|ez appeler au (202) 879-4828 poer one liaduction Dé co met hai dich. hay got (202) 879-4828

H€H§ete}»\l&,(202)879.43281MMH1£ wine wm name (202} 379.4328 mm

h\/fPOR'l`AN'l`: I.t" YOU FAIL 'l`O l~`lL]:`. A.N ANSW|;".'R WI'I'HIN 'I'HE 'I`l.\{E STA'I`ED ABOVE, OR Il".. /‘\I"'I`ER YOU
ANSWER, ¥OU i"A.lL 'l`O APPEAR A`I` ANY 'l`lMl:` 'l`i'i£i COUR'I` NO'i`IFLES YOU 'I`O DO SO, A JUDG.\'LE.'N'I' BY DE}"'AUL'I`
MAY' BE EN'i`I'.`RIiD AGA]NST YOU I"OR 'I`HE MONEY DzL\/IAGI£S OR OTHER RELIEI" DEMAND]:`.D iN THE
COMI-’LAIN'I`. 1.F 'l`HlS OCCURS, YOUR WAGES MAY BE A'i`I`ACHED OR WI'I`HHELD OR PERSONAL PROPER'I`Y OI{
REA.L ES'I`ATE YOU OWN MAY BE '.l`AKBN AND SOLD 'i`O PAY ‘i`t'lE JUDGMENT. H" YOU lN'I`END 'l'O OPPOSI:`, 'l`HIS
AC'I`ION, DO l'v'()'l'l"AIL 'I'() AN.S'W£:`R Wf'!?{léy FYIE'RIFG{»'IREDM.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the oili<:es of the
Legal Aid Society (202-623-1161) or the Neighborhood Legai Services {202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W.. for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccion al espai:'io]

CV-3110 [Rev.June 20|7] Super. Ct\ Civ. R. 4

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 3 of 63

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Tclepbonc: (202) 879-1133 - Website: www.dccourts.gcv

 

K.RS PROCESSING, INC
VS. C.A. No. 2018 CA 008468 B

AM`ERICAN SOCIETY OF COMPOSERS et al
INITIAL ORDER AND ADDENDUM

Pursuant to DtC. Code § 11-906 and District ofColurnbia Supen'or Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby OR]JERED as follows:

(l) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original

(2) Within 60 days of the filing of the complaintl plaintiff must file proof of serving on each defendant
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R.. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration Counse] shall discuss with their clients gip_r to the conference whether the clients are agreeable to
binding or non-binding arbitration This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. R_equest must be made not less than seven business days before the scheduling conference

date.
No other continuance of the conference will be granted except upon motion for good cause shown

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge‘s Suppleinent to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge BRIAN F HOLEMAN
Date.' December 10, 2018
Initial Conference: 9:30 arn, Friday, March 08, 2019
Location: Courtroom 516

500 lndiana Avenue N.W.

WASHINGTON, DC 20001
CAlO-GO

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 4 of 63

' ‘ ADDENDUM TO INITIAL ORDER AFFECT[NG
, ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Ccmference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days aher the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internat at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (lO) calendar days prior to the
ISSC. D.C. Code § 16~2825 Two separate Early Mecliation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Otiice, Suite 2900, 410 E Street, N.W. Plaintifi‘s counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mcdiator, can be found at
www.dccourts.gov/medmalrnediation/mediatorprofiles. All individuals on the roster are judges or
lawyers Wit_h at least 10 years of significant experience in medical malpractice litigation
D.C. Code§ 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate linure settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to tile the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www. dccourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-GO

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 5 of 63

Filed
D.C. Superior Court:

' Strperior Court of the District of Coluliil§¥é§l§h§“é§§§f

CIVIL DIVISION~ CI`VIL AC'I`IONS BRANCH

 

 

 

INFORMATION SHEET
KRS Processing Inc (KathyAllen President) Case Number; 2018 CA 008468 B
vs Date:
ASCAP/Kevin Goldberg Fletcher Hea|d Hi|drethPLC - One ofth¢ defendants is being Sued

 

in their official capacityl

 

Name: (Please Print) Relationship to Lawsnit

6 55th r as inmon-DC 20019'6760 1___| nitomeyrorrnimiff

Firm Name:
N/A l serrano se)

 

 

 

 

 

 

 

 

 

 

 

Telephone No.: Six digit Unified Bar No.: m Oth _

(202) 396-1225 oooooo/NA °"

TYPE OF CASE: l:| Non-Jury - 6 Person Jnry m 12 Person Jury
Demand: $ 550.000/$100.000 Other:

PENDING CASE(S) RELATED TO THE AC’]`ION BEING FILED

Case No.: Judge: Calendar #:

Case No.: Judge: ______ Calendar#:

 

 

NATUR.E OF SUlT: (Check One Box Only)

 

A. CONTRACTS COLLEC'I'ION CASES
- 01 Breach of Contract l:l 14 Under $25,000 Pltf. Grants Consent i:i 16 Uoder $25,000 Consent Denied
l:l 02 Breach of Warranty l_:l 17 OVER $25,000 Pltf. Granrs Consentl: 18 _OVER $25,000 Consent Denied
[_`_'_] 06 Negotlable lnstrument 13 27 lnsurauce/Subrogation :l26 lnsurance!Subrogation
m 07 Personal Propcrty Over $2$,000 Plt:l`. Grants Consent Over $25,000 Consent Denied
m 13 Employment Discrirnination l:] 07 InsurancejSubrogation m 34 lusurance/Subrogation
m 15 Special Education Fees Under $25,000 Plt‘f. Grants Consent Under $25,000 Consent Den.ied

28 Motion to Confirm A.rbitratioo
Award (Collection Cases Only)

 

B. PROPERTY TORTS

[:l 01 Au:omobiie EII 03 Desrmcaon of name Prepeay l:| as 'rrespass
L____l 02 Conversion m 04 Property Damage
l:l 07 shoptiatag, D.c. code § 21-102 (a)

 

C. PERSONAL TORTS

 

 

l:l 01 Abuse ofProcess l__'] 10 lnvasion of Privacy ml? Persooal lnjury- (Not Automobile,
m 02 Alienation of A:ffectioo l:l ll Libel and Slander Not Malpractice)
03 Assault and Battery l:l 12 Malicious Interference m 18Wrcngful Death (Not Malpractice)
04 Automobile- Personal In_iury m 13 Malicions Prosecution m 19 Wroogful Evictioo
[:l 05 Deceit (Misrepresentation) |:l 14 Ma.lpractice Legal I:I 20 Frieod.ly Suit
|:| 06 False Accusatlon l;|l$ Macpacii¢e M¢ai¢al annum wmata o¢s¢s) 1:121 Ashestos
l:l 07 False Arrest |:| 16 Negligence- (Not Automcbile, l:l 22 Toxic/Mass Torts
jj 08 Fraud Not Malpractice) m 23 Tobacca
[:| 24 Lead Paint

 

SEE R.EVERSE S[DE AND CHECK HERE IF USED

CV-496!June 2015

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 6 of 63

' ' Inforrnation Sheet, Continued

 

 

C. OTHERS
L'_`| 01 Acco\mring |___| 17 Merii remmer ncr (oaA)
[___l 02 Att. Before Judgment (D.C. Code Title 1, Chapter 6)
m 05 Ejectment |:| 18 Producr Liabil'.ty
I'_'| 09 special writ/warrants
(DC Code § 11-941) |:I 24 Application to Confirm, Modify,
5 10 Trafiic Adjudication Vacate A.rbitration Award (`DC Code § 16-4401)
|Il 11 writ or aepieviii 13 29 Meiiii>eisonn¢i Aci (onn)
l:| 12 Enror¢e Me¢hanics Lien E.'l 31 Housing Code regulations
I:I 16 Decla.ratory Judgment l:l 32 Qui Tam
L____l 33 Whistleblower
lI.
m 03 Change ofNeme i:i 15 Libel of Inl`orrnation m 21 Petition for Subpoeoa
I:I 06 Foreign Judgrneot/Domestic l: 19 Enter Adrn.inistrative Order as [Rule 28-1 (b)]
l:l 08 Foreign Judgment/lntemational Judgment [ D.C. Code § i:l 22 Relea,se Mechanics Llen
|'_"'I 13 Correction of Birth Certificare 2-1802.03 (h) or 32~151 9 (a)] I:I 23 Rule 27(a)(1)
j:| 14 Correctioo of Marrlage m 20 Masrer Meter (D.C. Code § (Perpetuate Testimony)
Certiiicate 42-3301, et seq.) m 24 Petition for Structu.red Settlement
I:l 26 Petition for Civil Asset Forfeiture (Vehicle) I:I 25 Petirion for Liquidation

E] 27 Petition for Clvii Asset Forfeiture (Cuirency)
l:l 28 marion far civil Assei retreicure (oiher)

 

 

D. REAL PROPER'I`Y

I:I 09 R_eal Pmperty-Real Estate El 08 Quiet Title

|:I 12 Specif'ic Performance [:125 Lieos: Tax l Water Consent Granted

g 04 Condemnatlon (Emincnt Domain) l:i 30 Lieos: Tax l Water Conseat Denied

m 10 Mortgage Foreclosure}]udicial Sale E 31 Tax Lieo Bid Off Ceitiftcate Consent Granted
m 11 Petition for Civil Asset Forfeitu.re (R.P)

 

A/~ey MeM

/s/ Kathy A]lcn 1 2107/201 8

Attorney's Signature Date

CV-496! June 2015

 

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 7 of 63

(

| 1

SUPERIOR COURT OF TI'IE DISTRIC'I` OF COLUMBIA
CIVIL DIVISION

KRS PROCESSING lNC lNITlAL COMPLAINT
Attn: Kathy Allen ~ {President)
26 55th_ Street NE

Washington, DC 20019-6760
Civil A¢tion NO_ 2018 CA 008468 B

VS.

Callective{y (“Defendants”)

DEFENDANT 1.° American Society of Composers,
Authors and Publishers (ASCAP)

DEFENDANTZ: Adam Bauer - in official capacity
DEFENDANT 3: Wayne Joel - in official capacity
DEFENDANT 4: Matt DeFilippis - in official capacity
DEFENDANT 5 : Paul Williarns - in official capacity
Lawyer Defendants 1-5:
Richard H. Reimer, Esq.
Sr. Vice President - Legal
ASCAP 1900 Broadway New York, NY 10023 rreimer@ascap.com

DEFENDANT 6.' Fletcher and Kevin Goldberg (attorney-client relationship with KRS in
official capacity)

1300 17th st Norih 1 1th near

Arlington VA 22209

Lawyer Defendant 6:

Abby A. Franke, Esq. VSB 87276

ECCLESTON & WOLF

1629 K Street, N.W. Suite 260 Washington, D.C. 20006

T: (202) 857-1696, ext. 1105 E: franke@ewdc.com

Page 1 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 8 of 63

TABIE DF CDNTENTS

Cases and Authorities .................................................................................................................. 3
ACTION II*WOINING EONTMCT OR. TORTS ..................................................................... 5
ACTION INVOLV]NG CON“I`RACT GR. TORTS .........5
SUBJECT MATTEB, J'URISDICTIGN ANI) VENUE ......___5
DEFEI~IDANT 1 -ASCAF ......................................................................................................... ?
DEFENDANT 6 IS KEVR“~! GOLDBER.G “FLETCHER” 3
BACKGROUND'§I
II. Reason forThis Lawsuit 10
II[. PRONETLicensing`s ASCAP Licensing Requcst l2
Stendard for Reviewl2
‘J. Statcment ofthe Pacts .......13
2014 .......................................................................................................................................... 15
Request for engagement letter and ASCAF ........................................................................... 15
2015 .......................................................................................................................................... 15
Communications on ASCAP license Request16
VIII. Commnnication `With and Cltnrges Against ‘ASCAP defendants 15’ .......15
2016 .......................................................................................................................................... 21
D{. Eonnts Against ASCAP Defendants 21
49. CGi.H*iT I: BREACHED COVENANT OF GOOD FA.ITII AI~¢'D FA[R DEALINGS ....21
COUN'I` lI. Laclc of Good Faith And Bad -Faith For The Agreement and Its Ncgotiations. ......23
ASCAP in coercion and duress to implement a two-year agreement on theP'lt2s1
ASCA.P Requimd the use and payment when using a PROh£ETLicensing music player ............ 25
ASCAP required stations to pay andre for ‘yellow page directory’ listing 22
1an201621l
Settlement Demand letter For Plt’s 2015 Loss .._...23
?0. CUUNT V. Additional 1il’iolarions of ASCAF Consent Dccree of2001 .. . . .. . . . . ..29
T6. COUNT ‘i"I. 1violation ot`Websitc Inte]lcctual Propertyf£herman Ac't and Price Fixing3l
COI.JNT hill ASCAP’s Failures Continued Into 2016 - Higher Rates and Pcr Eustomcr Fee ....32
COUNT 1it'III. 2016 Failures ot`ASCAP to Add the Agreement Addendnm the Plt Reqncsted. ..34
201‘1‘r .......................................................................................................................................... 35
(`Thc Plt`s Existing KRS agreement with ASCAP has problems and also is in disarray and should
have an injunction to resolve sections in that agreement) ........................................................... 35
39. COUNT IX. Esboppel and Unjust Enrichrnent for ASCAP Forcing Small Station Forced
toPay Theni35
COUNT II - Unconscionablc Tcnns, Breach ofCovenant ofGocd Faith and Fair Dealing
ASCAP 04-16-20]6 E-Mail ...................................................................................................... 3';'
ASCAP required and still does the use ot`PRONETLicensing music player and payment to

ASCAP when the customer does not play ASEAP songs .......................................................... 3’.-'
‘Wiiy Chargee Against W.I ASCAI”s Attcrney Dei`340
Why Cltarges Against ASCAP Matt Defilippis (“MD”, ”Def 4"’) .......................................... 43
Why Charges Against ASCAP Panl Williatns (“PW”, ”[le|' 5”] 43
Snmmary nflnclnsive Charges Aeticns Agninst ASCAI’43
Adt:litinnnl violations of libelant in the E'.t:isting 02-0'?-2016 agreement ............................... 44

Page 2 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 9 of 63

l 'l'

Jurisdiction of the ASCAP Board of Review for Plt’s Agreements ....................................... 44
119. Breach of Article 8. Indemnif`ication; Limitation of Liability. 8.1 ASCAP
Indemnification. (a) ASCAP agrees to defend and handle at its own cost and expense any
demand, claim or action against Licensee, its oft'tcers, directors, employees, representatives, and

agents 45
122. Breach of Article 9.8. Arbitration. Any dispute arising out ofor related to this ............ 46
124. Breach of Article 9.10. Indepcndent Legal Advice. Each of the Parties has received i
47
Additional violations against Fletcher Law firm and ASCAP .................................................... 48
Violations and Claims Against Def 6 Kevin Goldberg and the Fletcher Firm ............................. 53
Remedy against Defendant 6 ..................................................................................................... 55
In Summary .............................................................................................................................. 55
PRAYER .................................................................................................................................. 55
Total Compensation and Damages Requested of ASCAP .................................................... 56
Total Compensation and Damages Requested of Fletcher Firm (Kevin Goldberg)
Defendant 6 ............................................................................................................................. 57
TYPE OF TRIAL REQUESTED ........................................................................................... 57
Cases and Authorities
BROAD. MUSIC v. TA YLOR 10 Misc.2d 9 (1945) .................................................................... 39
Dyer v. Bilaal, 983 A.2d 349, 355 (D.C.2009) ........................................................................... 13
Georgetcwn Entm't Corp. v. District of Columbia, 496 A_2d 587, 590 (D.C.1985) .................... 13
Kramer Assocs., Inc. v. Ikam, Ltd., 888 A.2d 247, 252 (D.C.2005) ........................................... 13
UN]TED HO USE OFPRAYER FOR ALL PEOPLE, v. WADDELL, INC .................................. 13

UI\UTED STA TES OFA.MERICA, et al. v. BROADCASTMUSIC, INC., District Court for the
Southem District ofNew York Case No. 1:64-cv~3 787 citing “. . . .United States v. Armour &
co_, 402 U.s. 673, 682 (1971) ............................................................................................... 40

UNITED STA TES cy‘Americcr, Plaintg')j‘,` v. AMERICAN SOCIE?'Y OF COMPOSERS, A UTHORS
AND PUBLISHERS, Defendants. In the Matter of the Application of Steve KARME`.N,
Petitioner, For an Order Vacating an Award. No. Civ. 13-95(WCC). United' States District

Court, S.D. New York. March 30, 1989. 708 F. Snpp. 95 (1989) ........................................... 40
Um`ted States v. Am. Soc ’y of Composers, Azrrhors & Piibfishers, 2001-2 Trade Cas., (S.D.N. Y.
June II, 2001) ......................................................................................................................... 5
Statutes
17 U.S.C. §114, §115 and/or §106(1).... [and] (b) A “New Media Service ................................ 34
Other Authorities
See 2001 Decree : “. . . (B). ASCAP is also prohibited ASCAP from discriminating among
similarly situated licensees ...ASCAP Decree §§ IV(C) ........................................................ 30
See Consenz Decree Sectz'on IV. ................................................................................................. 26

see Consent Decree Secrz`on 116 Prohibz'ted Conduct. (C) Entering into, recognizing enforcing or
claiming any rights under any license for rights of public performance which discriminates in

license fees or other terms and conditions between licensees similarly situated ..................... 36
Um'ted States QfA meric:a v. American Socz`ety ofComposer.s', Authors and Publishers decree

section VI of the consent decree ............................................................................................ 29
V. Mrough-ro-the-Audience Licenses ......................................................................................... 29

Page 3 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 10 of 63

ACTION lNVOLV].NG CONTRAC’I' OR TORTS
1. Plaintiff KRS Processing Inc/PRONETLicensing.com (“Plaintiff”f”Plt”,
“PRONETLicensing", “PRONET”, “KRS Inc”) brings this complaint for restitution,
compensation, and monetary loss against ASCAP (“Defendant 1 - Defendant 5”) and Kevin
Goldberg (“Defendant 6”, ”Fletcher”) and states the following:
2. Defendant 1 - Defendant 5’s conduct was prohibited by law (District of Columbia (D.C.
Code and/or New York law (N.Y. Code). Defendant 1 to Defendant 5 violated contract and tort
law, and their conduct was prohibited By U.S. Federal ASCAP decree see Um'ted States v. Am.
Soc ’y of Composers, Auzhors & Publishers, 2001-2 Trade Ccis., (S. D.N. Y. Jtme 11, 2001){ TA \l
" Um'ted States v. Am. Soc ’y of Composers, Azithors & Publishers 2001-2 Trade Cas., (.S'.D.N. Y.
Jime 11, 2001 “ \s "United States v. Am. Soc’y ofCornposers, Authors & Publishers, 2001-2
Trade Cas., (S.D.N.Y. June 11, 2001)" \c l}.
3. ASCAP is required by the 2001 decree to provide licensing to anyone requesting it. KRS
Processing, Inc. (KRS) a District of Columbia (D.C.) small business was such an entity
requesting licensing with ASCAP for PRONETLicensing its small service for Internet Radio
stations The Plt requested licensing to provide service to its existing customer database of and
expectations of new Internet radio customersl Defendant l to Defendant 5 separately and
together for the license to the Plt with ASCAP violated contract and tort law. Among these are
they were negligent and breached contract and caused the Plt a loss.
4. Defendant 6 also was among other things negligent and breached his contract with the Plt
including the engagement letter for his services to the Plt for the PRONETLicensing service with
ASCAP..

SUBJECT MATTER, JURISDICTION AND VENUE

Page 4 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 11 of 63

l l

5. This Complaint (“Compl“) is being filed because the Plt and at least one of the defendants
reside or have ofiices in different states and the Plt is seeking more than $5,000 from at least one

or all of the Defendants separately or together.

6. Plaintiff anticipates that Defendant _6 of the Commonwealth of Virginia will probably
propose as a defense that the engagement letter between him and the Plt indicates that the venue
for disputes is to be in the Comrnonwealth of Virginia of Arlington County, but further review of
that also indicates such would be in violation and such clause should be viewed as contrary to the
normal reasons for determining the venue. It also seems an improper clause to that of fraud to
cause litigation and themselves recover. The Plt rejects its validity as against that of good~faith.
in negotiations and contracts-~a violation of the law in its own right See infra Counts against
Defendant 6 among them Code ofVirginia_ § 59.1-200 - Prohibited practices.
7. This complaint remains with this court, because the Plt is filing the complaintl and the Plt‘s
small virtual business is a District of Columbia business This court remains the venue because
the Plt`s business continues to reside in D.C. and the Defendants ("Dei`s”) caused the Plt’s loss
while the Plt was in the District of Columbia
8. Defendant 6 is in the Cornmonwealth of Virginia areas ofAlexandria and Arlington County
within a few miles ofD.C. Def 6 will probably propose that the engagement letter identified
Virginia as the jurisdiction for any disputes Def 1- 5 will probably propose that they are a NY
association or corporation and that their agreements are by arbitration_also infra Breach of
contract But both defenses for jurisdiction could be moved to D.C. court. Any arbitration
clauses could be unenforceable when ASCAP among other things did so by coercing and in
duress did so for such an agreement The Plt respecttiilly requests that the venue remain with
the D.C. Super. Ct. In reply to the Plt’s recent Oct 2017 settlement demand letter Defendant 6
also sent to the Plt that his attorney to that letter was also a firm in the District of Columbia
PARTIES - PLAIN'I`]I"F

9. Plairitiff is a small virtual business located in the District of Columbia (D.C.) and whose
president is Kathy R. Allen an Information Technology Specialist by trade who retired in 2007

Page 5 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 12 of 63

1 1

from Federal government alter 27+ years of service Since 1990 the President maintained the
small virtual incorporated District of Columbia business as a part-time entity and continues in it
today as president, and provides sole support for its operations When the president started the
business in 1989 she was interested in providing software development and data input (data
entry) services to the clientele whom she expected to acquire At the onset of the Internet and
the world wide web (www) after 1990, the small business was afforded more opportunities for
work-projects because of the convenience of the Internet, and access to virtual and digital clients,
and that continued through 2014-2015, and 2015-2017, and today.
lO. In 2009 KRS Inc. began an Internet radio station of its own requiring licensing for such
internet radio and in doing so contacted ASCAP for its own licensing for ‘streaming’ (the term
used for Internet radio) the station on the Internet and for promoter licensing that included
among other things licensing to KRS Inc. by ASCAP to play songs at events Neither KR.S’s
Internet radio station nor promoter license are part of this Cornplaint. This is because KRS Inc.
cancelled the station’s license with ASCAP after about 3 or 4 years (afcer it was not providing
much in revenue) to obtain a less costly license with an outside company instead of doing it
themselves, and the promoter license they continue to maintain (but is not included in the
contract or negotiations of this Complaint).

DEFENDANT 1 - ASCAP
11. As the Plt knows it ASCAP (“Def 1”) is a performing rights organization (PRO) and

provides music licensing to others to permit them to play the songs of songwriters and
composers (“ASCAP Members”) who join them. In so doing ASCAP receives payment of
royalties for the songs of these songwriters and composers played through various media
services including radio, lntemct radio and music services to name a few. See an on-line
document of a 2014 hearing with ASCAP President and Chairman of the Board of the American
Society of and discussions on the organization (ASCAP):
http://judiciary.house.gov/_cacheff`tles/Sb?'ild14c-1eaS-»49la-a508-5167e5d3d95c/062514-
music-license-pt-Z-testimony-ascap.pdf, as an organization for music royalties (payments
others pay to play these ASCAP-member songs).

DEFENDANT 1 'I`O DEFENDANT 5 ARE THE “ASCAP DEFENDANTS”
12. All of these Defendants were responsible or contributed to the Plaintiff` s loss. ASCAP is a

performance rights organization (PRO) based in New York, and as the Plt came to know it, they
are accountable to their 2001 Consent Decree that provides distribution of music royalties for its

members. See their website ar ASCAP. com for this and their governing laws. They provide

Page 6 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 13 of 63

1.
l

licensing for songwriters and composers, and by that under see section VI of the consent decree,
ASCAP must give a license to anyone who requests one.
13. An entity requesting a license does not have to pay what ASCAP wants in fees if there is a
disagreement they can then go to the “rate court” under section IX of the decree, under Which
ASCAP has the burden of proofl Such requests for licensing usually come through entities like
KRS and its PRONETLicensing service All of these ASCAP Defendants were responsible or
contributed to the Plaintiff`s loss and by the 3-year statute of limitations the Plt brings this
lawsuit, and would be within the statute of limitations

DEFENDANT 6 IS KEVlN GOLDBERG “FLETCHER”
14. Fletcher is a law office located in Alexandria, VA, and Kevin Goldberg is an attorney with
them. They provide attorney services, and Kevin is supposedly knowledgeable in licensing for
such services with ASCAP by this private firm attorney, KEVIN GOLDBERG (“PFA", “KG”)
was the Plt’s former attorney for ASCAP licensing In 2014 when the Plt signed the engagement
letter with PFA as the attorney for negotiations for the licensing with ASCAP for
PRONETLicensing it already had at least j 00 Internet radio station customers
15. The Plt anticipated using this attorney but had not expected the negotiation to require more
than a few hours of the attorney’s legal time to complete or to cost more than the retainer fee the
Plt had paid and definitely not mach more than the retainer amount One reason for this is the
attorney’s rate was extremely high, and as the Plt knew it, he was one who had expertise in such
licensing, and also his expertise would account for less time to get the licensing request
(“agreement”) with ASCAP. Over a 3-month period from Jan l ~ Mar 2015, PFA periodically
communicated with PRONETLicensing by E-mail about the status of the ASCAP agreement,
which in .Tan 2015 from communication with ASCAP the attorney told the Plt that ASCAP sent
him a reply that said: “PRONETLicensing service could be started.” There is at least one E-mail

from Def 6 on this. lt was the Plt’s understanding that the PRONETLicensing service was

indeed to be started ( using the model rate fee of a competitor who is not party to this Compl),

Page 7 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 14 of 63

l
1

and the rate was to be based on 5% monthly gross revenue received from the service Thi s
competitor already had this as an existing rate with ASCAP in a similar service agreement

BACKGROUND
16. In 2008 the Plt (KRS) started two (2) Internet radio station authorized by SoundExchange

(SX) under Sectr`o)rs 112 or 114 of the Copyright Right Board (CRB) and Digital Millennium
Copyright Act (DMCA), and paid SX for those for approx 4 years.

l7. In 2014 the Plt was provided with the opportunity to start the PRONETLicensing service
with SoundExchange (SX). In doing so the Plt was able to acquire and service at least 100
Internet Radio station affiliates (customers) who together increased revenue each month for the
Plt’s small business

18. Copyright Board (“CRB“) is the organization that provides by Congress for the fec rates
that will be used for playing a song (“performance fee"). lt includes member songs played on
Internet radio station thus the term performing rights organization (PROs). In 2008 or so the
rates for playingr songs were established and approved by them for Internet radio stations, but
rates in 2016 begin to be on a per song basis, and until 2016 it was usually on monthly gross
revenue of a service such as PRONETLicen sing. These rates are determined usually for 5 years
(or at least were since 2008),. This allows services like KRS to service Internet Radio stations,
without each station doing this themselves with the PROs or going to SX (see below).

19. SoundExchange ( “SX”) is the organization that services and consumers use to signup their
Internet radio and pay the performance rate for the song each time it is played For KRS this
means it would signup its PRONETLicensing service with SX and begin to offer this service to
its own customers as a ‘one-stop-shop’ for the customer stations to pay these performance fees.
20. The problem with all of the rates imposed by SX is that many services think the SX rates

are too high, and there is a large amount of advocacy to bring the rates under control to remain

Page 8 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 15 of 63

\
\'

reasonable fee. One reason for this is that a service nor a consumer could afford a very high rate,
e.g., $.20 each time a song is played, because a station with limited monetary resources would
never be able to pay such a ratc--thus forcing them to close their station or not to open a Station,
and is a detriment to music artists and music as a whole

21. The service PRONETLicensing provides expects a bulk or lower rate with the PROs
(including ASCAP-Def l) for song performances but a fair price also is expected When
PRONETLicensing does so its customers dc not have to themselves worry with paying an
astronomical fee or themselves be required to maintain the requirements for it_they just pay
monthly to PRONETLicensing (KRS) who handles everything for them. The service
(PRONETLicensing) provides is also for the necessary reporting to ASCAP (Def 1-5) on usage
of the songs played for customers’ stations, and KRS and the stations expect to pay less and push
music and Internet radio forward, and pay in one place.

lI. Reason for This Lawsuit
22. The Plaintiff really had a loss incurred in 2015 by the actions of ASCAP (Defendant 1 to

Defendant 5) in the negotiation or lack thereof for its licensing request, and of those ofKRS’s
attorney Defendant 6 (F letcher Firm) who abandoned the Plt in its efforts to finalize the ASCAP
licensing for PRONETLicensing. There are at least two identifiable contracts for this lawsuit
0ne contract engagement letter agreement signed 2014 between KRS and Kevin Goldberg and
Fletcher Firm, which came about because KRS was to begin by lan l, 2015 to provide the
service The other contract is for ASCAP 2015 negotiations or lack there oi; 2016 negotiationsl
and for 2016 negotiations to a final KRS agreement 07-07-2016, and among them are violations
against ASCAP of the decree, negligence, and fraud.

23. The Plt is filing PRO SE and is a virtual small business in D.C. and has included in this
Complaint references to E-mails and phone discussions as evidence ofKRS’s good-faith to
negotiating the Plt’s request to ASCAP for licensing and to Def 6 (breaching attomey) to make
things happen for PRONETLicensing and getting the agreement signed, which Def 6 in lack of

good-faith and in bad-faith (pfcen recognized term for conduct) did not complete for the Plt, as

Page 9 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 16 of 63

l l

\ t

he had promised in the engagement letter. Each of the Defendants 1 to 5 and Defendant 6
directly or indirectly contributed to the Plt 's loss ofcustomers, her time spent trying to resolve
the matter of the ASCAP license, and in their negligence to the Plt’s request for the licensing
with AS CAP, and the timeliness to the agreement.
24. Defendants 1-5 suggested in the Plt’s o/a Nov 2017 at least the second settlement demand
letter sent to them about her loss with them in providing the Plt with an agreement is that the Plt
should not bring her case to a court of law, such as D.C. Super. Ct., but by arbitration, but that
should not serve to be the venue to resolve this when the Plt repeatedly informed Defendants 1-5
of the improprieties in their agreement and its sections as it applied to the true day-to-day
operations of the stations Instead Defendants 1-5 ignored her pleas to them about the Plt’s
customer needs and how ASCAP was affecting the Plt’s monetariiy.
25. When the Plt contacted them as recent as Nov 2017 they proposed that the agreement
demanded arbitration-but that is too late considering the Plt’s numerous pleas to them about the
agreement, and their continuing to stress, harass, and threatening the Plt to the agreement’s
contentsl

Summary of violations against Defendants
26. Violation of D.C. Consumer laws; UCC - ...”goods" within the meaning of Uniform
Commercial Code, Article II. NY Law and Rules: (201 - 218) Limitations OfTime Article 2 -
Limitations OfTime; Virginia Law. Code ofVirginia § 8.01-228 - Limitations ofActions
8_01-228 ~ 8.01-§ 8.01-246 - Personal actions based on contracts; § 8.1A-103 - Construction of
Uniform Commercial Code to promote its purposes (a) The Uniform Commercial Code shall
be liberally construed and applied topromote its underlying purposes and policies, 2) to permit
the continued expansion of commercial practices through custom,usage, and agreement of the
parties; and(3) to make uniform the law among the various jurisdictions. (b) Unless displaced
[any actions] relative to capacity to contract, principal and agent, estoppel, fraud,
misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating
cause supplement its provisions Grounds for standard of care 49 U.S.C. § 1421 (1964), seem to
us to be relevant and useliil evidence on the standard-of~care issue, and w_e think them admissible
under the federal practice." Ibid. at 316 (citations omitted); D.C. Consumer Protection

Procedures Act (CPPA); Plaintiffs' reliance on the definition of "merchant" found in § 2~104 of
the Uniform Commercial Code; UCC §28:1-103((a-b,d) D.C. Code among them §28~3904.(a»

Page 10 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 17 of 63

b,d-e,f); Unfair and deceptive business practices, Breach of fiduciary duty; Deceit, and unsound
business practices; Unfair and deceptive trade practices; Remedy by § 28-3905; Negligence;
Breach of the Implied Covenant of Good Faith and F air Dealing; Breach of Contract; Unfair
competition; Price-lixing using Plt’s existing website prices; Sherman Act', Violation of ASCAP
2001 Decree; Unjust enrichment and estoppel

l]I. PRONETLicensing’s ASCAP Licensing Request
27. In late Nov or Dec 2014 at the referral of another (not party to this Compl), KRS
contacted Kevin Goldberg of Fletcher about his services for KRS and a ASCAP new agreement
This is a service that SoundExchange (SX) (not party to this Compl) provided in 2015, but
eventually was to be replaced at the end of Dec 2015 with a new per station yearly rate. In 2015
KRS provided support for this to Internet Radio stations as a ‘one~stop shop ‘for music royalty
payments for songs played on their stations This support included invoicing customers and
acquiring new and potential customers for its service and doing so by decree to play ASCAP
(Def 1) songs The Plt contacted Def 6 for legal advice and service on the necessary agreements
for ASCAP, SoundExchange and two other PROs (but just ASCAP is included in this Compl),
and was provided the following information by E-mail: “merely signup for the service [SX],
submit the form for the service and pay the minimum fee, and that he (Def 6) had contacted
ASCAP and was told KRS could start the service in J an 2015 see E-mai! or Eichibit 1, which the
Plt did, and was to be based on the 5% of monthly gross revenue model in the letter to ASCAP.
KEV]N GOLDBERG (Def 6) Kevin accepted the Plt’s engagement letter on 11-24-
2014:1239pm saying: “...So, I’rn happy to finalize everything, consider it an attorney-client
relationship and start making calls to ASCA.P. . . .”
28_ The model (competttor's see below RC] redacted) service already had such a service, and
the Plt was to start its own new service with ASCAP and SX modeled 100% on it. This client-
attorney engagement signed, and was from Nov 2014 to approx Apr 2015 as below. Then for
some reason on or about (0/a) Apr 20!5 Def 6 begin to inquire to the Plt about and request that
the Plt would need more on the attorney retainer. This began the differences KRS and Def 6 on
what the Plt sees as breach of the client-attorney engagement, and also began requiring the Plt’s

one-on-one negotiations with ASCAP for the completion of its 2015 licensing request
Standard for Review

Page 11 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 18 of 63

29. This case is premised on the fact that contracts should be negotiated in good faith. See {
TA \l " UNIFED HOUSE OF PRA YER FOR ALL PEOPLE, v. WADDELL, INC" \s "UNI'I`ED
HOUSE OF PRAYER FOR ALL PEOPLE, v. WADDELL, i`NC“ \c 1 }. “. . . .While agreement
as to material terms “is most clearly evidenced by the terms of a signed written agreement
such a signed writing is not essential to the formation of a contract.” Kramer Assocs., Inc. v.
Ikam, Ltd., 888 A.2d 247, 252 (D.C.2005){TA\1 "Krarner Assocs., Inc. v. Ikam, Ltd., 888 A.2d
247, 252 (D.C.2005)" \s “Kramer Assocs., Inc. v. Ikam, Ltd., sss A.2d 247, 252 (D.c.zoos)" \c
1 } (lnternal quotation marks omitted). Rather, “[t]he parties' acts at the time of the making of the
contract are also indicative of a meeting of the minds.” ){ TA \l "Dyer v. Bilaal, 983 A.2d 349,
355 (D.C.2009)" \s "Dyer v. Bilaal, 983 A.2d 349, 355 (D.C.2009)" \c l }. Compare: New York
and VA law for breach of contract and negotiations of them.

30. See Wenclell: “For an enforceable contract to exist, there must be both (l) agreement as to
all material terms; and (2) intention of the parties to be bound.” Georgetown Entm't Corp. v.
District of Columbia, 496 A.2d 587, 590 (D.C.1985){ TA \l "Georgetown Entm't Corp. v.
District of Columbia, 496 A.2d 587, 590 (D.C.1985)" \s "Georgetown Entm't Corp. v. District of
Columbia, 496 A.2d 587, 590 (D.C.1985)" \c 1 }. “[T]he determination of what the parties
consider to be the material terms of their agreement is a question of fact.” Strauss v. NewMarlcet
Global Consulting Grp., LLC, 5 A.3d 1027, 1033 (D.C.2010). We may reject that determination
and any of the trial court's other findings of fact only if they are “clearly and manifestly Wron ”
or “without evidence to support them.” Id. By contrast, “[t]he determination whether an
enforceable contract exists is a question of law[,]” Rosenthal v. National Produce Co., Inc., 573
A.2d 365, 369 n. 9 (D.C_1990), which this court reviews de novo. Dyer v. Bilaal, 983 A.2d 349,
355 (D.C.2009){TA\1 "Dyer v. Bilaal, 983 A`2d 349, 355 (D.C.2009)" \s "Dyer v. Bilaal, 983
A.2d 349, 355 (D.C.2009)" \c 1 }. Compore: New York and VA law for breach of contract and
negotiations ofthem. See l.12.9 New Media Transmission Definitions.(a) A “New Media
Transmission” shall mean:(i) a digital audio transmission that, in addition to requiring a public
performance iicense, also requires the Music User to comply with the license requirements of 17
U.S.C. §114, §115 and/or §106(1);. ...p. 14....made in accordance with the Articles of
Association or a claim arising under the Second Amended Final Judgment in United States v.
ASCAP, Civ. Action No. 41-1395 (S.D.N.Y. June 11, 2001), and whether accrued before or after
the adoption of this regulation, shall be construed and interpreted under the laws of the State of
31. New York, and shall be subject to the exclusive jurisdiction of the courts of the State of

New York located in the County ofNew York (including the Federal courts so located, should
Federal jurisdictional requirements exist).

V. Statement of the Facts
About Internet radio music royalties and KRS customers
32. In 2013 KRS acquired a project to work with Redacted Company 1 (“Redacted Company 1”,
“RCI”) to provide customer representative phone support to RC]. RCl (who is not party to this
Compl, but is the model-competitor service KRS followed for its licensing with SX and ASCAP)
provided Internet radio streaming service for music royalty payments that included ASCAP. At
that time the SX rate for a song performances for this was extremely reasonable, but in 2015

Page 12 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 19 of 63

\

l l

f

things changed in this cost, because SoundExchange who maintains music royalty distribution of
payments for its own members (as provided by Congress and U.S. Code Section 112 and 114)
were going to allow services such as RCl considerably less on a monthly basis, thus more in
costs to RCl.

33. Because of the rates proposed for 2015, to lower its cost (and to not leave its customer
without a service), to meet the new requirement RCI decided it needed to decrease its customers
in 2015 and in doing so discussed the possibility of KRS acquiring and servicing some of them,
thus lowering it to within the new SoundExchange limits In negotiating with RCl KRS thought
this was a good opportunity So RCl and KRS entered into an agreement for RCl ’s customer
base to be transferred to KRS, who would service them instead of RCl. This was one problem
in 2014 for Internet Radio stations The other is as below that happened for 2015.

34. The agreement for this transfer of customers from RCl to KRS was provided by Kevin
Goldberg (“PFA”) of Fletcher who was also RCl’s attorney at the times KRS signed a
noncompete with PFA for both RCl and KRS to be represented by him for this transfer. This
transfer of customers also required a second agreement for KRS to use the RCl software that
monthly calculates customer stats for songs played, and for reporting of these stats to ASCAP
and the other PROs. These reports are one of two primary functions used for music royalty
payments The other function is a music player that allows customers to add the music player to
their website, so a customer’s listener can click and actually hear the station and song playing
35. In a separate agreement engagement agreement PFA was to represent KRS in acquiring their
license for this service and provide it to its customers and this included requesting it of ASCAP.
PFA began to do this for KRS on or about Jan 2015 by sending a letter to ASCAP requesting
the license (the 2001 ASCAP see decree requires that licensing be by written request). The
written request included that KRS would be ‘modelling’ its PRONETLicensing service identical
to that of RC], and KRS requested the same license and terms as the model, based on 5% of
monthly revenue So KRS based on PFA’s E-mail began the service and servicing customers
and to acquiring new customers based on Def 6’s notification and advice, and the ‘go ahead’

from ASCAP, This Compl is for the timeframe of Jan 1, 2015 through June 30, 2016, and as

of this Compl filing as the Plt sees it the named Defendants were tortuous, negligent and

Page 13 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 20 of 63

l
l f

¢ d

breached their contract (written and verbal) agreement, and acted with lack of good-faith and in
its negotiations with KRS. Among other things below are the Defendants’ failures:

2014

Request l'or engagement letter and ASCAP
36. Defs 1-5 continued negotiating the agreement with the Plt’s attorney (PFA) beginning
and sending these in Dec 2014. These were E-mails he sent the Plt: “PFA’s E-mail 12-08-
2014:253pm saying: “...I’ll be calling both ASCAP and today to get this started. ..AND E-
mail 12-11-2014:422pm saying: “. . .I’ve now spoken with representatives of all three
Performance Rights Organizations you’ll need a license from on the musical works side
(SoundExchange, of course, is the entity that licenses performance of sound recordings).
Actually, l heard back from all three yesterday though l had apre-schednled call with.. .. The
good news is that we ’re moving forward with each and l 'm pretty certain we ’ll eventually get a
fair deal from each of them. The bad news is that I don"t think any of those deals will be reached
before January 1. However, that doesn ’t prevent you from actually starting your service on
Jamtary _I. I’m not sure we had everything locked down when [RCI - redacted] started either. I
KNOW that we had one situation where we eventually reached a deal with ASCAP that applied
retroactively to January l even though he was operating under a different deal with them at the
time. “ Another E-mail PFA sent 12/15/2014 105pm saying: “. . .I reached out to both of their
attorneys again earlier this week. ASCAP’s attorney says she can’t even start on this until the
week of January S.But neither requires anything more from you prior to commencing
operations . ..” This was approving the Plt to begin the service and no indication of being
unreasonable or unconscionable or that the Plt should expect it to be unaffordable for KRS or its
customers-often indicating in them that unlike a rate by Congress as with SoundExchange
ASCAP really could provide a reasonable rate to the Plt.

37. The Plt has several E-mails on this including that PFA was to go to a broadcasters1 and
PRO conference early in quarter 1 (“Ql") of 201 5 about SoundExchange’s rates for 2015. Both
he and ASCAP continued to allow KRS to service customers without any update on the license,
and PFA indicated he hoped to have more on the agreement alter that conference but also
indicating that both he and ASCAP were delaying and it is evident one or both of them were in
fact ‘dragging their feet’. As best KRS can tell and for the first three months 0f2015 KRS
asked of him repeatedly about the ASCAP license but was told to wait and Def 1-5 and Def 6
provided none~all to the constant inquiry by the Plt to update her on its progress So both he
and Def 1 -Def 5 were dragging their feet.

2015

Page 14 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 21 of 63

Communications on ASCAP License Request .
38. 02-17-2015 104prn Def 6 sent an E-mail saying: “. . . .I plainly don’t understand why they
aren’t moving this along and hopeiiilly can get an answer on that. There would seem to be no
reason - especially on ASCAP’s side - for the delay. . . .” 03-06-2015 Def 6 (PFA) sent KRS
what he called the ‘red~line’ draft of an ASCAP agreement 03~10-2015 Def 6 began asking for
more on the retainer saying: “. . . .Consistent with what I told you at the beginning of the
representation, though, I’ve really tried to be judicious about billing in several different
ways.. . .You’re at a point know where you can “pay as you go", i.e. pay when billed... .” 03-19-
2015 and 3~20- 2015 405pm Plt sent E-mail to Def 6: “. . . .Per ...E-mail 3/18/2015, yesterday,
we are both waiting for ASCAP to respond . .to give us their proposal in writing to you. .. . 1
introduce myself to ASCAP and probably Adam, since he was the one who sent the last E-mail
to you, I will have some ideas about this and anything that might affect PRONE']`Licensing to
discuss with him. . . for now I think the best thing to do is for me to communicate with ASCAP
using the contact in the last E-mail and do just that of introducing myself. I don't want to say
to reschedule the conference call if I do not get a reply or get to speak with ASCAP by that time,
because again it is my $$$$ for your fees to do that. But Ithink if I speak with them it would be
a good thing to do.I hope they will provide me some feedback on what we say when we speak
for us to get a more reasonable agreements Then get you in on it again after doing that. .
39. On 04-01-2015. The Plt asked him again about the agreementl 03-10-2015 At this time
Def 6 also began requesting additional $400/hr fees ofKRS to continue negotiations with
ASCAP, but yet to provide the completed agreement or license for the PRONETLicensing
service. Because the Plt’s was limited on iiinds for paying Def 6 any more than was already on
retainer, and they were a small business, the Plt asked Def 6 if she could contact ASCA.P directly
to further negotiate the agreement for an acceptable rate, and since any more time by Def 6
would require more than a few hours this would allow her to not spend so much on attorney fees
for the rate for the license PFA sent a reply E-mail that the Pl_t could do so. This was because
Def 6 was requiring and requesting more on the retainer, and because ASCAP was o/a 03-2015
proposing the KRS license would not be on gross revenue of 5%. lt would be less costly if KRS
contacted ASCAP directly and discussed the agreement rate and come to some terms with
ASCAP then have PFA (Kevin Goldberg) view it when they had an agreeable rate.

40. In so doing it was PFA and KRS’s agreement by this E~mail that KRS and ASCAP were to
discuss the license among themselves and when there was something more definite or agreeable
(on the rate fee ASCAP proposcd) that the Plt felt was doable for the licensing, including the rate
structure, that they could agree to, the Plt was to let Def 6 (PFA) know so he could review what
that ultimately was, provide any comments on the agreement (contract), so the Plt could finish
the agreement for the licensing and sign it. The Plt began her contacts with ASCAP for the
license by E-mail and a couple of phone call, but at least 5 or 6 or more calls the Plt made to

Adam Bauer (Def 1) who was ASCAP’s representative for digital licensing agreements (and who

Page 15 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 22 of 63

l (

Def 6 had sent to the Plt by E-mail as who to contact for the licensing along with Wayne J'osel
(“WJ”, "DefB”, the ASCAP attorney) as those who would be available to the Plt for discussing
the ASCAP license and rate and getting the agreement finished

41. This is how the Plt learned of whom to contact for the ASCAP licensing-and she was to
do so until there was a more agreeable rate. But Def 6 (PFA was not being terminated by KRS
and he was expected to be contacted Nor had the Plt terminated the client-attorney
relationship), but KRS was just suppose to discuss rates and ideas about the rate-to get a better
rate with ASCAP). First, the problem about the agreement was that the Plt had to invoice
existing customers based on the ASCAP rate and try to continue to acquire new customers using
the ASCAP rate-so it was not to be an indefinite timeframe that KRS had available, and both
Def 1-5 and Def 6 knew or should have known this Secona', this agreement and discussions
with ASCAP were to be as expeditious as possible, because the Plt had to know what to have
new customers pay and now she also was being forced to not allow new customers to si gnup for
the service (loss ofrevenue), and ASCAP was suggesting in Apr 2015 a non~gross revenue
license rate. Also the 2001 ASCAP decree provides for licensing within 60 days-which
ASCAP also had now failed to do.

42. Any ASCAP license would be provided to KRS for its affiliates [customers] in accordance
with and as defined in the see ASCAP 2001 Consth Decree Sectz`on ll. (F-H) Detinitions and as
"On-line music user" means a person that publicly performs works in the ASCAP repertcry via the
Intemet or similar transmission facility . . [and] (P) "Representative music user" means a music user
whose frequency, intensity and type of music usage is typical cfa group of similarly situated
music users . . .” But as below (see RC 1) was suggested as a similarly situated music user, but
ASCAP did not provide KRS with who they considered to be a similarly situated [service, [and RCl
their model service also was facing the same problem] for a rate fee and what it would be based on--
actually destroying the existing RCl client base and not providing who they were using as a typical
similarly situated group for a new rate-but at the same time suggesting that it was the RCI
competitor-and any rate would not be on monthly 5% ofrevenue, but by a monthly per customer
rate. Essentially they also had destroyed RC l ’s clientele based on the rates they were now planning

to force both RC l and KRS customers to pay monthly instead of on gross revenue-but that too was
not in place by the allowed time for it in the ASCAP decree of 60 days_-thus one of their failures

Page 16 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 23 of 63

Vl]I. Communication `With and Charges Against ‘ASCAP Defendants 1-5’
43. Defs 1 to 2 (ASCAP) were: (1) slow in replying or did not reply to the Plt’s B-mails, and

this was after Def 6 told him and Def 4 to work with the Plt directly on the license, and (2] there
are several actions against ASCAP for their failures to the license, because of it, and among them
are: (l) Tort laws, (2) negligence (3) unfair dealings, (4) price-fixing (5) unfair and deceptive
business practices and false and misleading and misrepresentation statements, (6) breach of

contract, and (7) fiduciary duties

44. KRS was to let Def 6 know on the final ASCAP discussions and negotiations and ultimate
rate for the PRONETLicensing agreement Plt time spent several hundred hours and several E-
mails with negotiations with ASCAP, they ASCAP was outright relilsing to complete the
agreement timely. Def 2 inappropriately used the prices on FRONETLicensing’s existing
website to provide rates (violation of Intellectual property and Sherman law), and in doing such
an agreement (would and did) required the Pltto completely restructure its own pricing for its
customers _that would eventually cause loss of` customers and required the Plt to increase its
monthly fees to accommodate what ought to have been merely a reasonable fee provided to them
but not one based on the Plt’s existing website prices--more breach of the covenant of goo d-
faith and fair dealings --also inappropriately requiring the Plt to send them their number of
customers and what each existing customer paid them monthly. That alone is enough for breach
of covenant of good-faith of any jurisdiction_because they should just say: OK our fee will be
$Z0.00/month, etc_. But ASCAP should not try to see how many customers the Plt had then
provide a price to benefit themselves Although the Plt had more than a couple of customers-
which it wanted to maintain and acquire more, what if they had one or two customers instead-

would ASCAP have provided a lower fee or priced it higher thinking they would get more or

Page 17 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 24 of 63

ldss in payments It does not warrant their price-fixing and to that of intellectual property of
using the website That too would be in violation of the ASCAP decree to ‘picking and
choosing’ who to license to and the cost-though any price should be reasonable based on some
factor-but not that factor of the Plt’s existing prices

No licensing agreement at the End of 2015
45. Because ofASCAP’s through Def2’s ‘dragging their feet’, outright refusal to meet the Plt in

any way or not at all in lowering the now ‘long-awaited ‘ 2015 license and Plt’s reply to ASCAP
on the high monthly broadcaster fee they proposed, and in the negotiations ofit, on Dec 10, 2015
the ‘Plt ended up having to send customers a requirement to no longer play ASCAP songs ‘
because of this impasse they called in negotiations now going on for almost a year since Jan
2015-failures to at least the 2001 Decree cyrdO days This was because of the adamancy of Def
l (Def2) as digital representative for licensing to resolve the agreement or refusal to pay for
music royalties for its'customers based on what was to be 5% of gross revenue, when the Plt
began the service in Jan 2015-but instead ASCAP was trying to implement a per broadcaster
fee measurement of 315-20 per customer and an additional ATH payment when over a certain
amount This too is unconscionable to negotiation of the agreement (contract), because what
ASCAP proposed did not include what a customer could get on their own going directly to them
instead of the Plt’s service for it, and definitely this rate was not the regular‘blanlcet’ licensing_
all to their failures and violation of the 2001 ASCAP decree

46. O/a 12-10-2015 Def l told the Plt that was what the agreement ‘would be ’ and the Plt ‘wonld
have to pay it for usage [retroactive] since lan 2015’ to-date (an astronomical amount for
PRONETLicensing (PR.Onet) and its customers) if it were not based on 5% of gross revenue
Def 1 also outright rehised to change this and told the Plt that she would be required to pay based
not on 5% of gross revenue but on a per customer rate they proposed On 9/28/2015 KRS wrote
to ASCAP: “..` .We are awaiting your reply to the E-mail sent belcw. We have to get this
completed and prepare for 2016. . .i “ On 10/1/2015 ASCAP replied: “....Needless to say, we

do not agree with many of your assertions In the interest of tisrthering our efforts toward
coming to a final agreement, I will not respond to your email point-by-point with one exception:

Page 18 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 25 of 63

In your narrative you acknowledge providing comments on ASCAP's “proposed agreement” on
March 25. Therefore you cannot now claim that PROnet "was approved to begin [its] service in
J an 2015 using the same payment structure that [Redacted company - RCl] used.” As should be
clear from the continued exchanges we've not reached agreement on the economic terms of an
agreement and ASCAP has not issued any sort of approval to PROnet.” See Frmails 10/30/20
10:55am saying: “....Accordingly, our proposal of 10/28/15 stands If it is unacceptable to you,
PNL shall remain an ASCAP license applicant pursuant to the terms of the ASCAP Consent
Decree solely for purposes of the public performance of works in the ASCAP repertory made by
PNL (i.e., transmissions made by or on behalf of PNL). Any and all other public performances
ofASCAP music (i.e., those transmitted by PNL “afliliates”) are outside the scope ofPNI_,’s
pending license application and, in the absence of separate licensing, unauthorized ....”; on 12-
3-2015 12:15pm ASCAP saying: “...Our proposal of 10/28/ 15 stands If it is unacceptable to
you, PNL shall remain an ASCAP license applicant pursuant to the terms of the ASCAP Consent
Decree solely for purposes of the public performance of works in the ASCAP repertory made by
PNL (i.e., transmissions made by PNL). Any and all other public performances ofASCAP
music (i.e., those transmitted by PNL “afiiliates”) are outside the scope ofPNL’s pending license
application and, in the absence of separate licensing, unauthorized....lZ»9-2015 also saying:
“....” Essentially this was saying the customers were not covered, and the Plt was to pay extra

47. So, on Dec 10, 2015 KRS ‘had to notify all of the stations to immediately cease playing
ASCAP songs’. This meant PRONETLicensing and its stations by ASCAP’s E-mail were not
authorized to play the songs since Jan 2015 without paying the new broadcaster rate fee, and
KRS loss the revenue for these stations to the end of the month ofDec 2015, and no agreement
had been reached either leaving the Plt without licensing, and now ASCAP was adding a
requirement of broadcaster fee per affiliate-which also continued to be priced based on
PRONETLicensing website‘s and would be intellectual property of pricing In doing so ASCAP
demanded PRONETLicensing customers were not approved to play ASCAP songs for all ofJan
l - Dec 2015 (year). See Consent Decree Section IX. Determz'nation ofReasonable Fees. . .In
the event AS CAP requires such additional information, it shall so advise the music user in writing,
and shall advise the music user in writing of the fee that it deems reasonable within sixty (60)
days of receiving such information .. or within sixty (60) days of ASCAP's request for
information, whichever is later, the music user may apply to the Court for a determination of a

reasonable fee retroactive to the date of the written request for a license, and ASCAP shall, upon

Page 19 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 26 of 63

1 l
¢

receipt of notice of the filing of such request, promptly give notice of the filing to the Assistant
Attorney General in charge of thc Antitrust Division. If the parties are unable to agree upon a
reasonable fee within ninety (90) days from the date when ASCAP advises the music user of the
fee that it deems reasonable or requests additional information from the music user, and if the
music user has not applied to the Court for a determination of a reasonable fee, ASCAP may
apply to the Court for the determination of a reasonable fee retroactive to the date of a written
request for a license and ASCAP shall upon filing such application promptly give notice of the
filing to the Assistant Attorney General in charge of the Antitrust Division. ...”

48. ASCAP failed to provide the license within 60 or 90 days and for over a year-to their
negligence and breach of the covenant of good~»faith and fair dealings to such an agreement
(contract)-- causing the Plt’s loss of revenue and customers, and stations she had serviced-
at least 100 of them. ASCAP delayed and continued to do sofor the license now for almost a
year in their perplexed and unreasonable negotiations and Plt also had spent many hours
directly on discussions for negotiating the licensing with ASCAP at least since Apr 2015 by E-
mail and phone calls_several unanswered, and now also would be violation of the ASCAP
consent decree of 60 days for providing licensing to any one who requested it-which KRS had
at least now six months ago. The Plt in good-faith when AS CAP (and Def 2) continued to reply
by E-mail that the 5% revenue fee was and would not be available to the Plt, who had provided
alternatives to Def 2 asking for options that Would be lower or on the gross revenue, but Def 2
continued with the same conduct and retused, and continued telling the Plt that she had no
license agreement for 2015, and said that the Plt was and would be in breach for the payments
and demanded the Plt sign their proposed 2015 licensing agreement for the 515-18 per
broadcaster monthly fee. But this rate was to be out of the Plt’s existing $23.50 rate-essentialy
leaving the Plt not enough to pay their monthly expenses Because of this conduct on Dec 10,
2015 the Plt told its customers to stop playing ASCAP songs-ASCAP’s conduct is directly the
cause for the Plt’s and its customer stations loss to that of closing their stations, and ASCAP in
so doing was a breach of contract delay to negotiations bod-faiih, lack of good-faiih,
unconscionable dealings and violation ofASCAP decree for their requested 2015 licensing
2016

IX. Counts Against ASCAP Defendants

49, COUNT I: BREACHED COVENANT OF GOOD FAITH AND FAIR DEALINGS

50. 04-02-2016 As above Def 2 at some time had viewed the Plt’s website for its 2014 customer
prices-inappropriately viewing it for its own purposes--violation in itself of price fixing and
misuse of intellectual property to that of ziiy’air and deceptive trade practices by D.C. and NY
code for trade and business practices Then ASCAP sent the Plt an E-mail requesting a list of
their existing Internet radio customers including among other things their name, address, and E-
mail ASCAP then used this list, the website, and the Plt’s list of station directory to provide a

Page 20 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 27 of 63

price to the Plt for the license-Violation is price fixing by and providing a price after using
Intellectual property and unfair and deceptive trade practices by D.C. and NY Code. The
proposed license Def 1 sent also proposed a per broadcaster fee instead of the gross revenue of
5%. This is one reason why it is price fixing and a violation of unfair and deceptive trade
practices by D.C. and NY Code, because it should not matter how many customers the Plt had
or the price KRS had on their website. IfASCAP were licensing in good-faith and to that of
good-faith and not in bad-faith they would have provided the Plt with the rate, or maintained the
S% of gross revenue instead of asking what KRS had for existing prices or in its number of
customers This now was also more than 60 days since KRA’s attorney (PFA) license, and the
ASCAP decree provides for licensing within 60 days.

51. What if the Plt had maybe ten (10) customers at that time--What would they have
proposed? Would they have refused the Plt’s licensing?-Allowing for the Plt to tile against
them in the ‘rate court’ by the ASCAP decree the Plt could do so. Why didn’t ASCAP just
provide a fee maybe $50.00 per station. per month (although that would be high, but at least
some fee that was not compared to the Plt’s existing website price). If they had done this
ASCAP could negotiate with the Plt to discussions on why that rate would be too high or less
affordable It is evident that the reason for this was ASCAP was interested in more money-_
maybe Def 2 (Adam Bauer_who directly refused the Plt’s in good-faith requests of him) is on
an options plan with ASCAP, and maybe he gets additional bonuses if a service such as
PRONETLicensing pays more_for example maybe Def 2 gets ‘a cut’ of any monthly rates or a
year-end bonus or one based on it. These would be considered valid reasons for the rate he
proposed to KRS, but whatever his reasons for the fee these are violations of the law and are
nonetheless cause for actions to unfair and deceptive trade practices by D.C. and NY Code.
Causes of actions and violations: Breached covenant cyl good faith and fair dealings In so doing
Def -5 by Def 2’s action were harassing, stressing, threatening the Plt with termination, and also
were unconscionable negotiations breach of contract (verbal and written agreement),

negotiations in, bad-faith, unfair competition and use of privileged and intellectual property,

rate/price fixing

Page 21 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 28 of 63

52. It is evident ASCAP viewed the Plt’s website and pricing to see how much they were and so
ASCAP could get more and then priced the rate they sent to the Plt for the licensing using it. In
so doing even proposing the exact amount to the Plt that was no more than 34 or $5 less than the
Plt’s existing website pricing_leaving the Plt with no way to recoup their loss. Plt sent Def 2 an
E-mail 08/19/2015 that included another 08/31/2|315 E-mail . .in Jan 2015 have the
PRONETLicensing service, requested the licensing agreement and rate that [RCl] with you. . .I
have not heard from you on the licensing, and would like to pay and submit the royalty payments
and reports required ..“

53. Now this E-mail would be more than 60 days since Apr 2016 and the lan 2016 request for
the license by KRS attorney_alone that is violation of the 2001 ASCAP Decree for 60 days to
requests for licensingl Def 2 finally sent a reply: 09/22/2015-1 l lpm saying he wanted to speak
with Def 6 (KRS attorney).. . .[Def 2] saying “a final agreement, I will not respond to your email
point-by-point with one exception: In your narrative you acknowledge providing comments on
ASCAP's “proposed agreement” on March 25. Therefore you cannot now claim that PROnet
"was approved to begin [its] service in Jan 2015 using the same payment structure that Marvin at
StreamLicensing.com used.” As should be clear from the continued exchanges, We've not
reached agreement on the economic terms of an agreement and ASCAP has not issued any sort
of approval to PROnet.and we've not reached agreement on the economic terms of an agreement
and ASCAP has not issued any sort of approval to PROnet. . . .” But ASCAP by saying this is no
more than conceding that the Plt provided to ASCAP a discussion on the unconscionable
negotiations they were offering the Plt, They also are conceding that they had not provided this
since at least March 2015, Causes of actions: Harassing stressing humiliating unconscionable
negotiations breach of contract (verbal and written agreemcnt), breach of contract to good-faith
and fair dealings bad-faiih, ]?aud, Fairduleni conduct to contracrs, and failures by ASCAP

decree.

COUNT II. Lack of Good Faith And Bad -Faith For The Agreement and Its Negotiations
ASCAP requiring a per broadcaster monthly fee refusing to meet the Plt reasonably to it

Page 22 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 29 of 63

c

5¢,1. October 2015 to Dec 2015. By late 2015 between Oct and Dec Def l (through ]Ilefz) began
reti.lsing anything the Plt asked of him on the license negotiations including that he wanted to
retroactive a monthly per broadcaster fee of 315-$18 to the license and add a .005 per ATH
(usage measurement for station’s listening hours) fee to the license for the Plt’s customers to pay.
Def 2 also in his capacity as digital representative for licensing told the Plt, KRS actually ‘was not
and would not be covered and none of the PRONETLicensing stations unless the Plt signed his
recent proposed agreement that included the monthly $15-$18 per broadcaster fee plus additional
ATH fee (as above) retroactive to J an 2015_and said that PRONETLicensing requiring that
KRS pay it for its customers or that KRS was now in default_and doing so although KRS had
not invoiced the customers for such a fee since J an 2015-based on the 5% of gross revenue rate.
55. If ASCAP had been more timely or reasonable in completing the agreement KRS might

have had time to invoice each station-but that too would require payments of the station

ASCAP in coercion and duress to implement a two-year agreement on the Plt

56. Essentially it seems Def 2 was trying to implement a two-year ASCAP agreement with
KRS for its stations and also at the same time refusing to ‘change his mind’ or to what was
equitable or nondiscriminatory to the stations and KRS to the stations and especially so since the
yer was almost up and the license was not completed-Another violaiion of the 60 days for ii by
the ASCAP 2001 decrce. On 10/1/2015 ASCAP replied by E-mail saying: “....Needless to
say, we do not agree with many of your assertions In the interest of furthering our efforts
toward coming to a final agreement, I will not respond to your email point-by-point with one
exception: In your narrative you acknowledge providing comments on ASCAP‘s “proposed
agreement” on March 25. Therefore you cannot now claim that PROnet "was approved to begin
[its] service in J an 2015 using the same payment structure that they [model RCl-redacted
company] used." As should be clear from the continued exchanges we've not reached
agreement on the economic terms of an agreement and ASCAP has not issued any sort of
approval to PROnet.” So this again is their vehemently refusing to the agreement, saying they
had not approved one, that KRS was in default_and payment was expected-all to lack of
good-faith and to fair dealings

Page 23 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 30 of 63

57. So the Plt sent an E-mail to Def 2 on 10/22/2015 207pm saying “. “.. ..-We are waiting
to hear from you (ASCAP) on this since two weeks ago, can you reply today or ASAP. We do
want to get things 'wrapped up for 2015’ and ready for our 2016 agreementl . .PRONETLicensing
service and our affiliates (customers)....“ Def 2 replied 10/28/2015 3:13pm saying “.... l) For
the period starting with the launch of PNL through and including 12/31/15, as a fiill and final
settlement of license fees owed to ASCAP by PNL, an amount equal to 5% of gross revenues
generated by PNL for operation of the licensed service; and 2) For the period 1/1/16~-12/31/16,
license fees derived pursuant to the fee structure and other terms and conditions outlined in my
email to you dated 10/23/15. .. . ”. But this was essentially ASCAP’s coercion and in duress
forcing the Plt to agree to the 2016 for the next year along with one for 2015, when in the
ASCAP E-mail to launch the service-Def 6 indicated that ASCAP said KRS could be for a one-
year contract This rate for 2015 on 5% of gross revenue might have been agreeable except Def
2 was including in the requirement that the 2016 agreement would be on a higher per customer
monthly rate of $1 5-18 plus additionally for ATH usage_forcing the Plt to duress and coercion
to sign it. Causes of actions: Harassing, srressing, threateningl unconscionable negotiations,
breach of contract (verbal agreemeni), breach of contract to good-faith and fair dealings bad-
faith, fraud j‘i'anduleni conduct to conn-acts, and estoppel to additional payments for a listing
wiih a ‘sori-of yellow page music directory (their agreement would require ihis)
58. COUNT III. Breach of Contract, Delay, Bad-Faith, Lack OfGood-Faith,

Unconscionable Dealings, Violation of ASCAP Decree Sections
59. COUNT IV - Unconscionable Terrns, Breach Of Covenant Of Good Faith and Fair

Dealings ASCAP 04-16-2016 B-Mail
ASCAP Requircd the use and payment when using a PRONETLicensing music player

60. The license agreement ASCAP proposed required the Plt’s customers to pay a monthly fee
to ASCAP just because they used the music player (which with PRONETLicensing service is
and can be a separate add-on-therei`ore a customer is not required to always use the
PRONETLicensing music player). To do this the station merely indicates it is or will not be
playing ASCAP songs, essentially excluding ASCAP songs when the station broadcasts Causes
of action: Unjust enrichment and estoppel.

61 . When the Plt informed ASCAP that what they proposed was a customer add-on not a
requirement Def 2 outright refused to allow the Plt’s addendum to the final July 2016 agreement
that provided for how the music players to customers should be licensed when they requested not

to add this for their station. Causes of action: Unconscionable lernis, breach of covenant of

good faith and fair dealings

Page 24 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 31 of 63

ASCAP required the use and payment of the PRONE'I`Licensing music player when the -
customer does not play ASCAP songs (Plt’s 2016 loss and Agreement dtd 7-7-2016)

62. ASCAP also required one of the Plt’s small station to pay to them approx 32,000 (at least 10
times more than the normal rate for its usage between lui-Dec 2016). The station had signed up
with PRONETLicensing as a station that did not and would not play ASCAP songs. ASCAP
(Def 2) when the Plt notified it of the station’s status ASCAP could have allowed this small
station to get a GoDirect license with ASCAP, but Def 2 refused See Consent Decree Seciion
IV{TA \l "See Consent Decree Seciion IV" \s "See Consent Decree Section IV" \c 3 }.
Prohibiied Conduct. Entering into, recognizing enforcing or claiming any rights under any license
for rights of public performance which discriminates in license fees or other terms and
conditions between licensees similarly situated.. .”-Their requirement for customers to pay
monthly broadcaster fees when no ASCAP songs were played would be discriminatory and
u)y`usr enrichmentl and should be esioppeledl. This payment that Def 2 required also was
discriminatory to this small station, because ASCAP has a license that would have and that
ASCAP should have used to accommodate this station that would cost approx $240 upto
$340/yr. This license is one where ASCAP provides a ‘blank license’ as a flat fee to stations,
but in such a license the station is responsible for payments and providing reports (which the
KRS provides when a customer signs up with them-so the customer does not have to do so).
This requirement also does not allow for how the station will accommodate this and at the same
time be in compliance requirements for the other PROs-because there is more than one PRO,
and this music player is one for a single website-that KRS provides for it to use._This
requirement is in detriment now and then and should be viewed and revised as estoppel and

unjust enrichment for any additional paymentsl

Page 25 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 32 of 63

63. The Plt was required to spend time and nearly 50 or more E-mails trying to resolve this for
the small station, and Def 2 (ASCAP’s digital media representative) continued to require the
small station to pay them this approx $2,000 after KRS notified them by E-mail of how the small
had signed up with them, and that it really would be no different and less costly for the station if
ASCAP would provide its ‘GoDirect license’ for the station-but this was ali to no avail and to
ASCAP harassing , threatening the Plt with default, stressing the Plt (and the station) demanding
that they pay it, and requiring the Plt to collect the $2,000 from the small station and send the
payment to ASCAP or KRS’s other stations would also suffer when KRS would be (by
ASCAP’s term in default)-something that would be detrimental to the Plt and the stations (who
would be without licensing for the songs). This requirement continues today in the KRS
agreement with ASCAP--and they refuse to discuss it-and should be estoppel from requiring
it. Causes of action: Unjust enrichment and estoppel, lack of good-faith and bad~faith to the
contract

64. ASCAP (Def 2) interpreted and continued to use the PRONETLicensing agreement and its

definitions to mean something that it was not. Among other things saying and interpreting the
agreement to mean: (1) any PRONETLicensing music players and a station’s listings in
nonPRONETLicensing music directories (sort of yellow pages on-line) required an additional
payment or (2) to force the station to not use PRONETLicensing service at all when they had
added their station to these online directories-causing KRS to lose customer and revenue.
Causes of action: Unconscionable terms, breach of covenant of good faith and fair dealings

ASCAP required stations to pay extra for ‘ycllow page directory’ listing
65. This was to be an added costs to stations and to KRS for its PRONETLicensing service, but

Plt informed Def 2 that what he proposed would be duplicate fees for the station-because the
stations’s songs were being tracked already for each station’s usage and any ‘yellow page‘ sort
of directory as this was would be duplicative payment, and that ASCAP should not require it.

66. Later in 2015 to 2017 the Plt because of the problems and delays in getting the agreement
completed, the adamancy of Def 2 (in his official capacity) to the content and interpretation of
the proposed licensing and also that ASCAP was not doing so expeditiously, included Paul
Williams (“PW”, Def 5”), who is on their website as the ASCAP CEO in the correspondence to
Def 2_see charges below for Def 5 PW (Def 5) the ASCAP CEO never replied to the Plt’s E-
mail, and it seems Adam Bauer (Def 2) and Defendants 4 actually deleted the CEO from the
replies they sent to KRS, although the Plt had included Def 5 (CEO) in them--more of Def 2’s
lack of good faith and bad -faith for the agreement and negotiations of the it and fraud. Causes
of action: Unconscionable terms, breach of covenant of good faith and fair dealings fraud

J an 2016

Page 26 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 33 of 63

Settlement Demand Letter F or Plt’s 2015 Loss
67. In Jan 2016 because ofASCAP requesting payment that included a per customer (atfiliate)

fee KRS sent ASCAP a settlement demand letter for $50,000 to request compensation for the
2015 loss, the closing of stations and for having to inform customers to not play ASCAP songs
since Dec 10, 2015., and stressing, humiliating, and harassing the Plt for almost a year on the
agreement and in KRS’s request for a license with ASCAP. Their reply to this demand letter
request was as in E-mail between the digital representative (Def 4) 12-07-2015 and 01-13-
2016 see Exkibits requesting that the Plt sign a release of ASCAP’s liability for it, and also
retiising a lower rate for the license. After several E-rnaiis on this and the Plt’s reply requesting
changes to the release that excluded a waiver of the right to legal remedies (see Exhibits) the last
E-mail on the release that the Plt has, and in filing this Complaint the Plt does not see that a
release was signed by either KRS or ASCAP or the settlement demand letter KRS sent on its
2015 loss-and ASCAP has not to date sent any compensation on the requested $50,000 for the
losst. As best the Plt can tell ASCAP accepted the check lan 2016 KRS sent to them with the
settlement demand letter, but neither signed such a release, and any such release then or now
should be accompanied by the Plt’s non-waiver ofKRS’s legal rights and actions to their failures
of the law and the agreement, and to filing this Complaint.

68. Using the 01-13-2015 E-mail the Plt had revenue for the year of $132,009.11, and the rate
was to be 5% of it, The delay in completing the licensing agreement for KRS is no more than
ASCAP’s fraud and lack ofgood~faith cmdfair dealings, and ultimately would put the Plt out of
business and to have their customers come to them instead of a service such as that KRS
provides with PRONETLicensing. One of the ways this is evidence of their failures and
averments is that ASCAP explicitly say they are discounting the cost to the Plt 25% on their

regular licensing, but they also proposed in their 2015 - 2016 agreement (which Plt disagrees

Page 27 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 34 of 63

with) was to limit the number of songs and usage that KRS could provide to its customers, and
this was also so customers would go to ASCAP to buy it instead of to KRS. Thus the Plt would
also lose the customer and the revenue Causes of action: Breach ofconn'acr, delcn), bad;faith,
lack ofgoocl-faz'th, unconscionable dealings, fraud to negotiations, and)i‘aud to pricejixr`r zg.

69. These E-mails are evidence ofASCAP’s delay (in violation if more than 60 days by the
ASCAP decree), lack of good faith and bad faith to the agreement that neither came later and
didn’t happened at all in 2015. ASCAF would be in violation of the ASCAP decree consent (l)
which they promised to abide by but in their failures to abide by it for timeliness, (2) provide
licensing to anyone who requests it-see Consent Decree Secn'on V. Through-to-the-Audience
Licenses{TA \l " V. Throz¢gh-!o»the-Azrdience Licenses" \s "V. Through-to-the-Audience
Licenses" \c 3 }. ASCAP is hereby ordered and directed to issue, upon request, a through-to-the-
audience license to a broadcaster, an on-line user, a background/foreground music service, and
an operator of any yet-to-be-developed technology that transmits content to other music users with
whom it has an economic relationship relating to that content, and (3) fairness of rate provided to
those requesting licensing, and (4) ASCAO incorrectly project in their communication with the
Plt that their negotiations were appropriate, but they were not--especially when the Plt notified
them of the legal loopholes in their now late and proposed 2015 licensing agreement, their
misinterpretations of the sections of the agreement that the Plt asked them to include and make
changes to for see p. Secz'ion. VIll(A) of the final KRS 2016 agreement Causes of actions:
Breach of verbal and written contractl bad-faith, lack ofgood-fairh, pricefixing
unconscionable negotiations, duress, coercionl fraud

70. COUNT V. Additional Violations of ASCAP Consent Decree of 2001
71. Breach of verbal and written contract, bad-faith, lack of good~faith, price fixing,
unconscionable negotiations, duress, coercion, fraud, negligence

72. The Defendants including Def 4 and his E-mails that what ASCAP proposed and provided to
KRS was to that of a similarly situated servicel As best the Plt can tell that similarly situated
service would be RCI who the PRONETLicensing service would be modeled after using the 5%
of gross revenue rate, and ASCAP says it thinks they nor Def 2 has done anything wrong
ASCAP eventually can be viewed as not providing and denying the Plt the licensing This would
be in violation of see United States ofAmer:'ca v. American Society ofComposers, Authors and
Publishers decree section VI of the consent decree{ TA \l " Uniled Slates ofAmerica v.
American Society QfComposers, Authors anszrblishers. decree section VI of the consent
decree" \s "United States of America v. American Society of Composers, Authors and
Publishers. decree section VI of the consent decree" \c 3 }, ‘,..Licensing. ASCAP is hereby
ordered and directed to grant to any music user making a written request therefore a non-exclusive
license to perform all of the works in the ASCAP repertory ....”They don’t have to pay what
ASCAP wants It` there is a disagreement, they [one requesting a license] can then go to the “rate
court” under section IX, under which ASCAP has the burden ofproof.. See 2001 Decree :

Page 28 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 35 of 63

“. . .(B). ASCAP is also prohibited ASCAP from discriminating among similarly situated
licensees .. .ASCAP Decree §§ IV(C){ TA \l "See 2001 Decree : \“. ..(B). ASCAP is also
prohibited ASCAP from discriminating among similarly situated licensees ...ASCAP Decree
§§ IV(C)" \s "See 2001 Decree : \“.. .(B). ASCAP is also prohibited ASCAP from
discriminating among similarly situated licensees ...ASCAP Decree §§ IV(C)" \c 3 }. . . .”

73. But if ASCAP reluses to admit their failures and says their failure is justified based on
similarly situation services of RCl. But that basis alone has legal violations and problems,
because: (l) Def l in 2015 viewed the Plt’s website’s existing prices then based its own pricing
on it to within approx $4 or $5 (proposing that KRS pay $15-518 per customer per month) of
what would be left out of the $23.50 for the plans the Plt had on the websites. (2) ASCAP also
proposed that the Plt should and could not service customers who had more than 7,000 A'I`H
usages monthly This is detrimental to KRS’s monthly incoming revenue_destroying their
customer base with both options for the licensing (3) ASCAP also suggests that the ASCAP
decree allows them to provide the handling of negotiations for the agreement and to the delay in
completing the Plt’s request for licensing with ASCAP and for the agreement, which they are
again in violation of the 2001 consent decree (ZOOl-is the one they provided to the Plt) and the
Sherman Act would be another violation (4) Defendants never provided the Plt with who the
other similarly situated services were-but the Plt thinks it is RCI whose service they also
would cause a loss to with their proposed rate and negotiations or the lack there of and also to
that of lack of good-faith or to whom KRS was to be modelled after based on 5% of gross
revenue monthly.

74. The Plt thinks there were none except the pricing and intellectual property pricing KRS
PRONETLicensing website If ASCAP compared the PRONETLicensing offered agreement to
RCI (see above) they also would be destroying the customer base of both services (inclziding
PROMTLicensing), the Plt ’s and the modeled service-diminishing KRS 's competition and
revenite, and customers See Def 6 (PFA - Kevin Goldberg) E-mail 03~13-2015 705pm: “. . .But
I think it’s worth figuring out what “affiliate services” they’i'e [ASCAP] comparing you to. [Is it

another redacted company ]? That’s a completely different realm and maybe that’s what they
don’t understand... Maybe ASCAP is fine with losing you [Redacted company] and your

Page 29 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 36 of 63

clients. I’d be sorry to see that happen alter all we’ve done and just after [KRS] started
operations but I think it would be the only move. . . ”

75. So this also would be a question for who was the similarly situated service, and a violation
for price fixing by the Plt’s website prices and in providing a rate to the Plt, and
misrepresentations about such a service There was no valid existing service see supra price
fixing violation Causes of actions: Breach of verbal and written contract bad-fairh, lack of
good-faith, price fixing unconscionable negotiations, duress, coercion, fund negligence

76. COUNT VI. Violation of Website Intellectual Property/Sherman Act and Price Fixing
77. ASCAP failures to the fee they proposed and provided to KRS continued to have legalities
and problems of its own, because: (l) Def 1 through Def 2 viewed the Plt’s website’s existing
prices then based its rate on it to within approx $4 or 5 of what would be left out of the existing
$23.50 KRS plans on the Plt’s website. (2) ASCAP failures and violations of the consent decree
is that ofDefs 1 to Def 3 delayed the KRS 2015 agreement which they accepted after receiving
the much needed settlement demand letter the Plt sent to them for the lan-Dec 9, 2015 payments,
when ASCAP (Def2) causing a loss also for Dec 10, 2015 - Dec 31, 2015 loss and in stations
closing late in the year because of ASCAP’s actions in their negligence, when throughout approx
Apr-Dec 2015 the Plt repeatedly asked and reminded ASCAP and Def 2 to Def 3 by E-mail and

requested phone calls about the delayed licensing agreementl

78, Instead on these E-rnails and phone calls ASCAP: (l) ignored, (2) did not reply timely, and
(3) when they did reply threatened the Plt with breach of the license and (4) told the Plt that KRS
should pay them based on $15-18 per customer for each month 0f2015-- now almost a year of
payments Nonetheless if the Plt had agreed to such a required ASCAP monthly fee per

customer the fee had not been invoiced or paid to the Plt by KRS customers_because ASCAP

Page 30 of56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 37 of 63

f
l

¢

delay and its unconscionable and unfairness to that of its business and trade practices on the fee,
(5) ASCAP’s delay also caused the Plt to essentially service just existing customers without
adding any new customers from at least Apr- Dec 2015 because of the licensing negotiations or
the lack there cftc what was to be included_ thus more of the loss to KRS. At the same time
stressing and harassing, and humiliation for the Plt. In addition ASCAP threatened the Plt with
default although they had delayed the licensing agreement and said Plt’s customers were not
covered, and this was as late as o/a Dec 10, 2015~*-causing the Plt to notify its customers to
effective immediately not play ASCAP songs_more of a loss to the Plt and their customers

79. Causes of actions: Wreatening the Plt, unconscionable negotiations, breach of contract
(verbat and agreementj, breach of contract to good-faith and fair dealings to contract
negotiations, and bad-fatth, price fixing using Plt ’s website prices to provide a price who this
pricing belonged to KRS not ASCAP.

COUNT VII. ASCAP’s Failures Continued Into 2016 - Higher Rates and Per Customer Fee
80. This non-license agreement problem continued into Jan 2016 with Def2’s same conduct
and doing the same thing and stations closed, remained closed and did not renew with
PRONETLicensing in the new year Jan 2016. One reason the customers indicated was that KRS
did not have an ASCAP agreement for them to play songs, and that ASCAP had abandoned them
and KRS. If` stations had renewed it would be at an increasing unaft`ordable high rate for stations
who had in 2014 and 2015 paid just $23.50 per month (for this for all of the PROs including
payments KRS made for ASCAP), but the proposed new ASCAP 2015 license requested $15~
$18 and the payment of additionally when their usage exceeded a certain amount, that overage
alone would be astronomical monthly for a station who had high usage_plus prejudiced KRS to
providing the higher plans to its customers at all-price fixing and destroying the KRS business
clientele

81. No station could broadcast at such a high rate. The Plt in 2016 repeatedly by E-mails
informed Def 1 (through Def2) of this including sending copies to the ASCAP attorney (WJ Defl

S) who instead of intervening in the matter replied that Def 2 had done no wrong, and also in see

E-mail 06-30-2015- 729pm threatened the Plt to not contact him again unless the Plt was going to

Page 31 of56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 38 of 63

f

l a

sign the agreement This also was duress and coercion to the Plt’s simple request to view the
agreement and discuss its terms. WI, Def S, indicated he did not see that Def 2 had done
anything wrong But indeed Def 2’s and ASCAP had several failures to that now of threatening
the Plt on contacting him and to duress to signing o:"a contract and of the 2001 ASCAP decree to
among other things breach of contract to good-faith and fair dealings to contract negotiations,
and bad-faith to negotiations ASCAP’s failures now included Stressing, harassing, and
humiliating the Plt on the request for licensing

82. The Plt repeatedly requested from Apr to Nov 2016 by E-mail and phone and included Def
3 to Def 5 in them about the failures of Def 1 and Def 2. But this was to no avail. ASCAP’s
actions caused the Plt’s 2015 and now 2016 loss of stations closing and monthly income for
KRS, having time spent communicating with ASCAP or trying to get a reply on how to resolve
the licensing agreement and get it signed_which they continued to do and also did so through
June 30, 2016 and upto July 7, 2016 as below. See ASCAP Articles ofAssociation of the
American Socier of composers, Authors And Publishers (As Amended Through May 2002) see
Section I. (e) 'l`o abolish abuses and unfair practices and methods in connection with the
reproduction of musical works; (t) To promote and foster by all lawful means the interest of
composers, authors and publishers of musical works.. . .”

83. Ultimately ASCAP failures were in at least one of these to that of abuses and unfair practice
for the KRS licensing to the actions of pricing fixing for the agreement, their delay in providing
it, and that to were to abide by all lawtiil means including no more than 60 days to provide the
license KRS requested~»-which they failed to do. Causes of actions.' Stressing harassing
humiliating threatening the Plt ranging from KRS price fixing saying KRS was in default of any
agreement ultimately signed to providing no agreement to KRS, and also not doing so for almost
a year-then requiring more monetarin than was required and in ASCAP ’s, unconscionable
negotiations, breach of contract (verbal and agreement), breach of contract to good-faith and

fair dealings to contract negotiations, and bad-faith, price fixing using Plt ’s website prices,

duress,

Page 32 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 39 ot 63

a
l'

COUNT VD'I. 2016 Failures of ASCAP to Add the Agreement Addendum the Plt Requested
84. After several months of this and since these negotiations and lack of good-faith to them, and
bad faith to negotiations since Jan 2016 in Jul 2016 Def 1 through Def 2 finally provided an
agreement to the Plt that excluded some of the higher per customer rate. The Plt’s licensing
would be by them a new media service provided for in the see ASCAP September 19, 2014
Compendinm ofASCAP Rttles and Regnlations, and Policies Simplemeiztal to the Articles of
Association 1.12. 9 New Media Transmission Dej$nitions. (i) a digital audio transmission that, in
addition to requiring a public performance license, also requires the Music User to comply with
the license requirements of 17 U.S.C. §114, §115 and/or §106(1). [and] (b) A “New Media
Service{ TA \1"17 U.S.C. §114, §115 and/or §106(]). . .. [and] (b) A \“New Media Service" \s
"17 U.S.C. §114, §115 and/or §106(1).. .. [and] (b) A \"New Media Service" \c 2 }" shall mean
any standalone offering by a “Music User” (including, without limitation, by any “On-line Music
User") by which a New Media Transmission of musical compositions is made available or
accessible (i) exclusively by means of the Internet, a wireless mobile telecommunications
network, and/or a computer network and (ii) to the public, whether or not, in exchange for a
subscription fee, other fee or charge; and whether or not such offering includes exposure to
advertisements before, during and/or after the transmission of such compositions . . ..” Upon
receiving this agreement the Plt felt the agreement was a possibility as agreeable for the KRS’s
customers and maybe could sign the agreement,

85. Plt contacted Plt’s attorney Kevin Goldberg ofFletcher (Def 6). This is the attorney who had
provided ASCAP with the letter on beginning the 2015 PRONETLicensing service But when
the Def 6 replied he refused to review the agreement for KRS (although he had said the Plt was
and should and would contact him to review and the Plt sign any such agreement when there was
‘something’ agreeable to KRS with ASCAP). This virtually left KRS in a predicament for
completing the licensing agreement-now that KRS had one that was agreeable KRS had by
now loss J an to Jun 2016 customers and revenue from those customers to ASCAP’s among other
things negligence

86. Using Def' 6’s advice provided earlier the Plt (KRS) requested that ASCAP include an
addendum it had drafted for the agreement indicating they were following the advice as
previously informed of by Def 6 to complete the licensing agreement and that KRS wished to
have the addendum included and would sign the agreement_the Plt also discussed this with

ASCAP as part of the negotiations Instead ASCAP refused to add the addendum, coerced and

Page 33 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 40 ot 63

in duress required the Plt to sign the agreement without the addenduni, and threatened the Plt
that no addendum would be added, and that if the Plt wanted any agreement with them it Wou|d
be without the addendum See addendum that Plt sent to ASCAP..

87. Their attorney WJ Def 3 (see below violations and charges against WJ) also sent KRS threats
in his E-mails in reply to Def2’s request to add the addendum saying: "I`hat if [K.RS] wanted the
agreement it would be without the addendum and that KRS should not contact him or ASCAP
anymore about the license without doing so_-in fact demanding forcing and coercing the Plt to
sign the license agreement without the addendum if KRS wanted a license with ASCAP for its
customers-which of course by now the customers needed and without ASCAP they also were
without licensing by KRS (PRONETLicensing). The Plt replied by E-rnail to Def 3 WJ
(ASCAP’s attorney) asking that they not send such threats and harassment E-mails, because KRS
really just wanted: (.l) to see what the problem was with the licensing agreement, (2) to get one
completed for the PRONETLicensing customers and (3) to be compensated for the loss they had
in 2015, which was attributed to ASCAP’s much delayed to and the negotiating of or ‘lack
thereof for the licensing KRS had requested

88. The Plt in protest and duress signed the existing July 2016 agreement based on a lesser per
broadcaster monthly rate-to which this Compl also address as a separate charge and violation
including duress and unconscionable negotiations of contract that was harassing stressing,
humiliating, and ASCAP’s threatening to that of default_-the Plt. Causes of actions:
Unconscionable negotiations, breach of contract (verbal agreenient), breach of contract to
good-faith and fair dealings bad~faith, coercion and duress to contract and negotiation of it.
2017
(The Plt’s Existing KRS agreement with ASCAP has problems and also is in disarray and should
have an injunction to resolve sections in that agreement)
89. COUNT IX. Estoppel and Unjust Enrichment for ASCAP Forcing Small Station Forced
to Pay Them

90. ASCAP and Def 2 continued similar conduct in 2017. The Plt continued to request that
ASCAP review the PRONETLicensing agreement, because the Plt found it to be noncompliant
for customer stations who did not want to play ASCAP music, but ASCAP also replied to KRS
that it had evidence the station had indeed played ASCAP songs_to which the station (not

identified in this Compi for privacy reasons) indicated by reply they did not think they had
played ASCAP songs and requested a list of those songs. Def 2 did not provide any and

Page 34 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 41 ot 63

1 1

continued to require KRS to invoice the station This would be violation of see Seciion X§
“...Public Lists. (A) Within 90 days of entry of this Second Amended Final Judgment, ASCAP
shall, upon written request from any music user or prospective music user: (1) Inform that person
whether any work identified by title and writer is in the ASCAP rep ertory; or (2) Make a good
faith effort to do so if identifying information other than title and writer is provided.. . .” Also
see Consent Decree Section IV. Prohibited Conduct. (C) Entering into, recognizing enforcing or
claiming any rights under any license for rights of public performance which discriminates in
license fees or other terms and conditions between licensees similarly situated{ TA \l "see
Consent Decree Section IV. Prohibited Conduct. (C) Enteting into, recognizing enforcing or
claiming any rights under any license for rights of public performance which discriminates in
license fees or other terms and conditions between licensees similarly situated" \s "see Consent
Decree Section IV. Prohibited Conduct. (C) Entering into, recognizing enforcing or claiming
any rights under any license for rights of public performance which discriminates in license fees
or other terms and conditions between licensees sim" \c 3 }....(F) Asserting or exercising any
right or power to restrict from public performance by any licensee of ASCAP any Worlc in order to
exact additional consideration for the performance thereof, or for the purpose of permitting the
fixing or regulating of fees for the recording or transcribing of such work.‘ ..”

91. ASCAP’s requirement for KRS customers to pay monthly broadcaster fees when no
ASCAP songs were played would be discriminatory and ury`nst enrichment and estoppel KRS
informed ASCAP (Def 2 and with E-mails to Defs 1 to Def4) that KRS provided other services
and also a service that allows customers to exclude their stations from the ASCAP licensing
agreement by selecting various services on the Plt’s website when they sign up with KRS, which
the Plt told ASCAP they should not be entitled to the monthly fee in the licensing agreement
Although ASCAP claims KRS was provided a similarly situated license-that too would be
prohibited conduct and fraud if the station was forced to pay ASCAP when none of their music
was played on the station or when they anticipated it was not, and as such then ASCAP should
provide a way to accommodate any such incidental playing of songs if it occurred-and to
provide to the station and KRS what it anticipated the songs to be or were But Def2 refused to
provide a resolve for such customers, continuing to forcing and coercing K_RS to pay the
monthly broadcaster fee (and as below)-Violation of providing the station with their use by see

Consent Decree SectionX. This also would be and causes monthly monetary loss to KRS.

Page 35 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 42 of 63

g §

COUNT I[ - Unconscionable Terms, Breach of Covenant of Good Faith and Fair Dealings
ASCAP 04-16-2016 E-Mail
Required the use and payment of the PRONETLicensing music player

92. The agreement ASCAP proposed required the Plt’s customers to pay a monthly fee to
ASCAP just because they used the music player provides to that of a huge compensation to the
station’s website for other PRO requirements (which with PRONETLicensing service is and can
be a separate add-on-therefore a customer is not required to always use the PRONETLicensing
player). To do this the station merely indicates it is or will not be playing ASCAP songs,

essentially it then is saying it is excluding ASCAP songs when the station broadcasts Causes of

action: Unjust enrichment estoppel, breach of fair dealngs.

93. When the Plt informed ASCAP of this as a customer’s add-on option Def 2 outright refused

to allow the Plt’s addendum to the final July 2016 agreement that provided for how the music

players to customers should be licensed, when the customer requests not to add this for their

station Causes of action: Unconscionable terms, breach of covenant of good faith and fair

dealings

ASCAP required and still does the use of PRONETLicensing music player and payment to
ASCAP when the customer does not play ASCAP songs

94. ASCAP also required one of the Plt’s small station to pay approx $2,000 for its usage

1 between Jul-Dec 2016. The station had signed up with PRONETLicensing as a station that did
not and would not play ASCAP songs. ASCAP (Def 2) when the Plt notified it of the station’s
status could have allowed this small station to get a ‘GoDirect license’ with ASCAP, but didn’t.
see Consent Decree Section IV. Prohibited Conduct. Enten`ng into, recognizing enforcing or
claiming any rights under any license for rights of public performance which discriminates in

license fees or other terms and conditions between licensees similarly situated. . .”

95. Their requirement for customers to pay monthly broadcaster fees when no ASCAP songs
were played would be discriminatory and unjust enrichment and should be estoppel This
payment Def 2 required also was discriminatory to the station, because ASCAP has a license
that would have and they should have used to accommodate the stations that would cost approx
$240 upto $340/year. This license is one where ASCAP provides a ‘blank license’ as a flat fee

Page 36 of 56 '

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 43 of 63

to stations_but in such a license the station is responsible for payments and providing reports
(which using the PRONE'I`Licensing provides this service when a customer signs up with them).

96. The Plt was required to spend time and nearly 50 or more E-mails trying to resolve this for
the small station, and Def 2 (ASCAP’s digital media representative) continued to require the
small station to pay them this approx $2,000 after KRS notified them by E-mail of how the small
had signed up with them, and that it really would be no different and less costly for the station if
ASCAP would provide the ‘GoDirect license’ for the station-but this was all to no avail and to
ASCAP harassing , threatening the Plt with default, stressing the Plt (and the station) on how
best to resolve the matter, and requiring the Plt to collect the $2,000 from the small station and
send it to ASCAP or KRS’s other stations would also suffer when KRS would be (by ASCAP’s
term in default)_something that would be detrimental to the Plt and the stations (who would be
without coverage for their songs).: Causes of action: Uiy'ust enrichment and estoppel This
section in the agreement should and must be removed, rewritten or explained to exclude this in
customer invoicing

97. ASCAP (Def2) interpreted and continued to use the PRONETLicensing agreement and
its definitions to mean something that it was not. Among other things saying and interpreting the
agreement to mean: (1) any PRON'ETLicensing music players and a station’s listings in
nonPRONETLicensing music directories (sort of yellow pages on-line) required an additional
payment or (2) to force the station to not use PRONETLicensing service at all when they had
added their station to these online directories-causingKRS to lose customer and revenue
Causes of action: [hrconscional)le terms, breach of covenant of good faith and fair dealingsl
and fraud Later in 2015 to 2017 the Plt because of the problems and delays in getting the
agreement completed, the adamancy of Def 2 (in his official capacity) to the content and
interpretation of the proposed licensing and also that ASCAP was not doing so expeditiously,
included Paul Williams (“PW”, Def 5”), who is on their website as the ASCAP CEO in the
correspondence to Def 2~see charges below for Def 5 PW (Def 5) the ASCAP CEO never
replied to the Plt’s E-mail, and it seems Adam Bauer (Def 2) and Defendants 4 actually deleted
the CEO from the replies they sent to KRS, although the Plt had included Def 5 (CEO) in
them--more of Def 2’s lack of good faith and bad -faith for the agreement and negotiations of
the it and fraud Causes of action: Lhzconscionable terms, breach of covenant of good faith and
fair dealings

Page 37 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 44 of 63

\ l
l

9ti. 'When KRS notified ASCAP and Def 2, serving in his capacity as digital representative,
to review those sections of the Iuly 2016 PRONETLicensing agreement he again continued
through several E-mail replies and rehised to both ‘review or change’ his reply to accommodate
the now non ASCAP enrichment and unjust entitlement to a monthly broadcaster fee to ASCAP
for this type of service provided by KRS to its customers_essentially rehising and saying the
licensing agreement required KRS customers to pay it--when in fact they should not have or had
to pay to ASCAP. Thus, ASCAP informed KRS its stations were required to pay a monthly
broadcaster fee no matter what they wanted of PRONETLicensing if they had a
PRON'ETLicensing music player-which also is something a station can select to not do-when
Selecting a KRS payment plan See BROAD. MUSIC v. TAYLOR 10 Misc.2d 9 (1945){TA\1
"BROAD. MUSIC v. TAYLOR 10 Misc.2d 9 (1945)" \s "BROAD. MUSIC v. TAYLOR 10
Misc.2d 9 (1945)" \c 1 } on another PRO. “... .As BMI knowingly participated in that
misconduct of a fiduciary, it too is liable for the breach of trust. (lrving Trust Co. v. Deutsch, 73
F.2d l2l, 123, 125, cert. denied 294 U.S. 708.). . .” This would be fiduciary conduct to the
ASCAP members--and to KRS in its request to ASCAP for the license

99. ASCAP had and has no entitlement to or require a station to who does not use or say they
will not use ASCAP music, which ASCAP continued to require KRS stations, but they continue
to do so and requesting it when a station says it does not play ASCAP songs to pay the monthly
broadcaster fee_and ASCAP coercing and threatening KRS to invoice customers for it, when
ASCAP is not entitled to the payment monthly. This is also the coercion to the Section 8 of the
July 2017 ASCAP PRONETLicensing agreement-which the Plt informed ASCAP of, but Def
2 continued to require it, and threatened KRS with default of the license if they do not send it--

stressing, harassing and humiliating the Plt with their replies to resolve this section in the

Page 38 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 45 of 63

agreement KRS informed ASCAP (Def 2) that their interpretation of the licensing agreement
and of their request for this monthly fee for such stations was incorrect and requested phone calls
to discuss it--but to no avail, and this was through 2017 and as of the filing of this Complaint.

100. See a case of another PRO and ASCAP that applies to and opinions what a performance
is. See UNITED STATES OFAMERICA, et al. v. BROADCASTMUSIC, INC., District Court for
the Southern District ofNew York Case No. l:64-cv-3787 citing “. . . .United States v. Armour &
Co., 402 U.S. 673, 682 (1971){ TA \l "UNHED STA TES OFAMERICA, et al. v. BROADCAST
MUSIC, INC., District Court for the Southern District ofNew York Case No. 1:64-cv-3 787
citing \“. .,.United States v. Armour & Co., 402 U.S. 673, 682 (1971)" \s “UNITED STATES OF
AMER.ICA, et al. v. BROADCAST MUSIC, INC., District Court for the Southern District of
New York Case No. l:64-cv-3787 citing \"... .United States v. Armour & Co., 402 U.S. 673, 682
(1971)" \c 1 }. As explained above, the plain meaning of “the right of` public performance” of a
composition unambiguously refers to a fitll-work license for that is what is needed to publicly
perform the composition lawfully .. .” When there is no performance of the songs as requested
by the stations a fee of such ASCAP would not be entitled to and a payment would not apply to a
station who does not play or informs KRS by selecting a plan on the PRONETLicensing website
that the station will not play ASCAP songs. Def2’s (ASCAP’s) continued in lack of good faith
and to bad faith to this negotiation and violation of no entitlement to a payment, in so doing
continuing their stressing, harassing stressing, humiliating threatening the Plt with default for
KRS and its customers. Causes of actions: Unconscionable negotiations, breach of contract
(verbal ag)'eementj, breach of contract to good-faith and fair dealings, bad;faith, coercion and
duress to contract and negotiation ofit, and estoppel and unjust enrichment See UN] YED
STA TES ofAmerica, Plaintijf v. AMER]CAN SOCIETY OF COMPOSERS, A UTHORS AND
PUBLISHERS, Defendants In the Matter of the Application of Steve KARMEN, Petitioner, For
an Order Vacating an Award. No. Civ. 13-95(WCC). United States District Court, S.D. New
York. March 30, 1989. 708 F. Supp. 95 (1989){ TA \] "UNITED STA TES ofAmerica, Plaintiff v.
AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND PUBIJSHERS, Defendants In the
Matter of the Application of Steve KARMIEN, Petitioner, For an Order Vacating an Award. No.
Civ. 13-95(WCC). United States District Court, S.D. New York. March 30, 1989. 708 F. Supp.
95 (1989)" \s "UNITED STATES of`America, Plaintiff, v. AMER.ICAN SOCIETY OF
COMPOSERS, AUTHORS AND PUBLISHERS, Defendants In the Matter of the Application
of Steve KARl\/[E,N, Petitioner, For an Order Vacating an Award. No. Civ. 13~95(WCC). United
States District Court, S." \c 1 }.. . In Mozmt St. Mary's the court had ordered that the party must
engage in arbitration; here the court merely approved the use of an arbitration procedure by a
private party with that party's overt acceptance As the court in Mozmt St. Mary's explained: The
simple and ineradicable fact is that voluntary arbitration and compulsory arbitration are
fundamentally different if only because one may, under our system, consent to almost any
restriction upon or deprivation of right, but similar restrictions or deprivations if compelled by
*97 government, must accord with procedural and substantive due processl . .26 N.Y.Zd at 500,
260 N.E.2d at 511, 311 N.Y.S..'Zd at 867.”

Why Charges Against WJ ASCAP’s Attorney Def 3

Page 39 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 46 of 63

' 0
1

101. Def 3 (WJ Def 1’s attorney) was at first included in the E~rnail 'cc: that Plt sent along
with Matt DeFilippis (“M_D", ”Def4”) another employee of ASCAP’s digital licensing The rates
they proposed in Jan 2016 were so much higher that no station could broadcast at such a rate
(since most are hobbylist). The Plt repeatedly in E-mails informed Def l (through Def 2) of this
including sending copies to the ASCAP attorney (WJ) who instead of intervening in the matter
replied that Def 2 had done no wrong, and also in see E-mm'l 06-30-2015-729pm threatened the
Plt to not contact him again unless the Plt was going to sign the agreement

102. This Def 3 said was because he did not see that Def 2 had done anything improper_ But
indeed Def 2 had among them coercion and duress to signing the license agreement, negligence
to breach of the covenant of good-faith and fair dealings, violation of the 2001 ASCAP 2001
decree as above This also was stressing, harassing humiliation, and threatening actions to Plt
by Def 3. Causes of actions: Stressing, harassing threatening the Plt, unconscionable
negotiations, breach of contract (verbal and agreement), breach of contract to good-faith and
fair dealings to contract negotiations, and bad-faith, price fixing rising Plt ’s website prices,
duress See NY RULEs ]. 0. www.dos. ny. gov/iiyfo/ig)crr.html (Title 22 [Judiciarj)]; Subtitle B
Courts,' C napier IV Supreme Court,' Subchapter E All Departments,' Part 1200 Rules of

103. Professional Conduct; § 1200. 0 Rules of Professional Conduct) provided by definition
his replies to the Plt essentially agreeing that Defendant 2-5 were correct in among other things
not acting in good-faith and to their negligence

104. Rule 1.0 (e) “Confirmed in writing” denotes (i) a writing from the person to the lawyer
confirming that the person has given consent. . . ” (l) “Matter” includes any litigation, judicial or
administrative proceeding, case, claim, application, request for a ruling or other determination,
contract, controversy .. authorized to practice law. (n) “Person” includes an individual, a
corporation, an association, a trust, a partnership.. .. (q) “Reasonable” or “reasonably," when
used in relation to conduct by a lawyer, denotes the conduct of a reasonably prudent and
competent lawyer. When used in the context of conflict of interest determinations, “reasonable
lawyer” denotes a lawyer acting from the perspective of a reasonably prudent. . .. that the

circumstances are such that the belief is reasonable (s) “Reasonably should know,” when used in

reference to a lawyer, denotes that a lawyer of reasonable prudence and competence would

Page 40 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 47 of 63

ascertain the matter in question.... sexual gratification or sexual abuse (v) “State” includes the
District of Columbia, Puerto Rico, and other federal territories and possessions.”

105. Rule 1.1 (c) lawyer shall not intentionally: fail to seek the objectives of the client through
reasonably available means permitted by law. . . .”

106. Rule 1.13 of the constituents with whom the lawyer is dealing, the lawyer shall
explain that the lawyer is the lawyer for the organization and not for any of the constituents (b)
If a lawyer for an organization knows that an ofiicer, employee or other person associated with
the organization is engaged in action or intends to act rehises to act in a matter related to the
representation that (i) is a violation of a legal obligation to the organization or a violation of law
that reasonably might be imputed to the organization, and (ii) is likely to result in substantial
injury. .. . (3) referring the matter to higher authority in the organization, including, if warranted
by the seriousness of the matter, referral to the highest authority that can act in behalf of the
organization as determined by applicable law. . .. “

107. Rule 4.1. Truthfulness In Statements To Others In the course of representing a client, a
lawyer shall not knowingly make a false statement of fact or law to a third person.

108. Rule 4.1.4 Respect for Rights of Third Persons. In representing a client, a lawyer shall
not use means that have no substantial purpose other than to embarrass or harm a third person or
use methods ..Rule 5.3...Lawyer’s Responsibility for Conduct ofNonlawyers (a) A law firm
shall ensure that the work ofnonlawyers who work for the firm is adequately supervised, as
appropriate A lawyer with direct supervisory authority over a nonlawyer shall adequately
supervise the work of the nonlawyer, as appropriate In either case, the degree of supervision
required is that which is reasonable under the circumstances, taking into account factors such as
the experience of the person whose work is being supervised, the amount of work involved in a
particular matter and the likelihood that ethical problems might arise. ...”

109. Rule 5.5. Unauthorized Practice ofLaw (a) A lawyer shall not practice law in a
jurisdiction in violation of the regulation of the legal profession in that jurisdiction A lawyer
shall not aid a nonlawyer in the unauthorized practice of law...."

110. Rule 8.4. Misconduct. A lawyer or law firm shall not: violate or attempt to violate the
Rules ofProfessional Conduct. .. honesty, trustworthiness or fitness as a lawyer; (c) engage in
conduct involving dishonesty, fraud, deceit or misrepresentation; (d) engage in conduct that is
prejudicial to the administration ofjustice; (e) state or imply an ability.' (l) to influence

improperly or upon irrelevant grounds any tribunal, legislative body or public official; or to
achieve results using means that violate these Rules. ..”

Page 41 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 48 of 63

§
1

111. Rule 8.5. Disciplinary Authority and Choice ofLaw (a) A lawyer admitted to practice in
this state is subject to the disciplinary authority of this state, regardless of where the lawyer’s

conduct occurs

Why Charges Against ASCAP Matt Defilippis (“MD”, ”Def` 4”)
112. Def 3 (WJ Def 1’s attorney) was at first included in the E-mail cc: along with Matt

DeFilippis (“MD”, ”Def 4”) another employee of ASCAP digital licensing He was the initial
reply to the Dec 2015 loss (for the 2015 agreement) and the Jan 2016 settlement demand letter
for it in the amount of $50,000 for the Plt’s loss.

113. He also sent the Plt the release for the loss, but it was not signed by either ASCAP or
KRS, because the Plt’s reply to it was that it required waivering legal actionl

Why Charges Against ASCAP Paul Williarns (“PW”', ”Def 5”)
114. Def 5 was included in the E-mail cc: to the other executives at ASCAP digital licensing

Def 5 did not at any time reply to the Plt, discuss or contact the Plt in reply to Plt’s request for
him to intervene, but he was included in the E-mails about the problem the Plt was having in
both acquiring the licensing its delay, and later on its interpretation about stations to be excluded
from the monthly broadcast fee when they do not play ASCAP songs-thus on the estoppel and
zny`nst enrichment and negligence actions.

115. lt would be reasonable for the Plt to expect that the Def 5 ( the CEO) would intervene and
have either Def 2 (digital media representative for licensing) or Def 3 (ASCAP attorney)
determine and correct the problem_thus also this is Def 5 ’s negligence and his allowing Def2~4
to continue in the manner they did for the license between Jan 20]5- Dec 2015 and Jan 2016 -
Jzzl 2016, and its interpretation of payments due or what was required when ASCAP were not
entitled to these payments by stations who chose not to play ASCAP music,

Summary of Inclusive Charges Actions Against ASCAP

Page 42 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 49 of 63

1. Sherman Act Section 1, U.S.C. § 1.; (2) Violation of ASCAP decree - Allows the
performance ofASCAP music and licensing to anyone who asks,; (3) Negligence; (4) Estoppel;
(5) Prohibited conduct; (6) Pn`ce fixing or permitting fees for such; (7) Issuing and receiving
payments based on no music ASCAP played; (8) Incidental usage instead of continual playing of
songs; (9) Notify within 60 days of music user’s written request by ASCAP decree; (10)
Reasonableness of rate fees and/or similarly situated services-there were none ASCAP just
provided the fee based on the KRS website prices; (]l) Intellectual property violations; (12)
Price fixing; (]3) Threatening breach of 2016 for small station to pay almost $2,000/when no
existing ASCAP license is that much and could have provided the station with its $240 or S340
blanket license; (14) Unconscionable negotiations for KRS request for the license and its
interpretation; (!5) Breach of contract (verbal and written) and to that of good~faith and fair
dealings; (16) Coerced to sign and duress to signing Ju12016 licensing agreement .

Additional violations of the law in the Existing 07-07-2016 agreement
116. This agreement in this lawsuit was signed by coercion and duress is violation of the law
to that of contract law. The Plt repeatedly sent E-mails and more than one phone call to
Defendants l-S about this agreement they finally after more than a year proposed to the Plt, but
did so by coercing and in duress for the Plt to sign it. Their attorney Defendant 3 also threatened
the Plt to sign it when the Plt contacted him about the problem she was having with ASCAP and
the Media Director for New Media Defendant 2 pertaining to the agreement and sections in it

that should be corrected

Jurisdiction of the ASCAP Board of Review for Plt’s Agreements
117. According to Rule 1.1 In accordance with Article XIV, Section 4 ol`ASCAP’s Articles of

Association, the jurisdiction of the Board ofReview is limited only to complaints from any
member who believes the Society has not made proper distribution of royalties to him, her or it
in accordance with the rules and regulations adopted by the Board ofDirectors governing
distribution ofroyalties.-So the ASCAP board of review would not provide determinations on

the violations in this lawsuit, thus the Plt’s remedy is in a court of law. The Rules of Association

Page 43 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 50 of 63

(2002), the ASCAP Board ofReview adopted the following Rules ofProcedure by resolution
dated January 7, 2006. These Rules supersede the Rules of Procedure of the Board ofReview
adopted in February, 1961. See UNITED S.TA YES ofAmerica, Plaintifj€ v. AMERICAN
SOCIETI’ OF COMPOSERS, A UTHORS AND PUBLISHER.S’, er al., Defendants fn the Matter
of the Protest of Richard Lewr`s Warren. No. CIV. A. 41-1395 (WCC). United States District
Court, S.D. New York. January 31, 2001.... “. . . .ASCAP member Richard Lewis Warren filed a
Protest in January 1998 before the Board of Review (the "Board") pursuant to the internal
grievance procedures set forth in the Articles of Association and the 1960 Order.”

118. ASCAP Defendants 1-5 also might entertain the defense that they are ‘looking out for the
interests’ of their members in the rate they provided to the Plt, but the rate ultimately was
provided that the Plt felt was agreeable-but that was not timely and done at the hands of
Defendantsl-S, and also in the manner in which the Defendants provided it-was a failure by
them to that of the 2001 Consent Decree. They also these failures incurred financial revenue to
its members and a loss to the Plt when their business venture could not service its customers to
play ASCAP music repertoire. It is clear by the Defendants 1-5 replies to thePlt that ASCAP did
not follow the consent decree, common law or statutory law including that cfa standard of
review to contract law, negotiations, and good-faith and were negligent

119. Breach ofArticle 8. Indemnitication; Limitation of Liability. 8.1 ASCAP
Indemnification. (a) ASCAP agrees to defend and handle at its own cost and expense any
demand, claim or action against Licensee, its officers, directors, employees, representatives, and
agents (each a “Licensee Indemnitee") based upon or in connection with any demand, claim or
action by a third party arising out of any actual or alleged breach of ASCAP’s representations
and warranties contained in this Agreement. ASCAP agrees to indemnify and hold the Licensee
Indemnitees harmless from and against any and all liabilities, losses, damages, costs and
expenses (including reasonable attorneys’fees) associated with any such demand, claim or
action.-Small station to pay them approx. $2,000 for the year when a godirect station with
ASCAP pays no more than $240-$340/yr, - ASCAP exhibited negligence, bad faith and lack

of good faith to negotiation, harassing stressing, humiliating the Plt in regard to the station when
Plt requested they allow the station to pay the lesser amount

Page 44 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 51 of 63

120. Breach of Article 8. Indemnilication; limitation of Liability. 8.1 ASCAP

(c). . . however, that (i) that no settlement or compromise affecting the financial or legal
obligations of any Licensee Indemnitee shall be entered into or agreed to without the applicable
Licensee Indemnitee’s prior approval and unless such settlement contains an unconditional
release by the claimant or the plaintiff of the Licensee Indernnitee, its officers, directors,
employees ASCAP exhibited negligence, bad faith and lack of good faith to negotiation,
harassing, stressing, humiliating the Plt in regard to Plt’s requests for a settlement of her 2015
loss then into 2016 they ignored her requests for licensing, causing her to lose customers both
from Jan 2015 to 2016 when they at her continued questioning of them for the licensing provided

a rate to the Plt.

121. Breach of Article 8. Indernnification; Limitation of Liability. 8.2 Licensee
Indemnitication. Licensee agrees to defend and handle at its own cost and expense any demand,
claim or action against ASCAP, its respective officers, directors, employees representatives and
agents (each an “ASCAP Indemnitee”) based...--The Plt did not agree to this as a resolve to the
agreement-and the agreement should be void when the Plt asked to have her addendum of what
were legal concerns attached to the agreement-which the vehemently refused and in duress and
coercion forced the Plt to sign the agreement without it.--The 07-07-2016 agreement should be
held void and the Plt allowed punitive and damages for ASCAP's failures

122. Breach ofArticle 9.8. Arbitration. Any dispute arising out of or related to this

123. Agreement shall be subject to final binding arbitration between the Parties as provided
herein The arbitration shall be conducted pursuant to the JAMS Comprehensive Arbitration
Rules and Procedures in effect at the time the request for arbitration is made (the “Arbitration
Rules”), and in accordance with the Expedited. .. Procedures in those Arbitration Rules,
including Rules 16.1 and 16.2 of those Arbitration Rules, except as modified herein. The
arbitration shall take place in New York, New York before a single neutral arbitrator (the
“Arbitrator”) s elected in accordance with the Arbitration Rules Each Party shall pay its own
costs. . . ._The Plt maintains that if such an arbitration were held it would be when Defendants 1-
5 exhibited good-faith and conscionable means to the agreement which they failed to do, and that
should bar and void such an entitlement to arbitration-thus the filing of this lawsuit to a court is

proper.

Page 45 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 52 of 63

124. Breach of Article 9.10. Independent Legal Advice. Each of the Parties has received
independent legal advice concerning both the nature of this Agreement and their legal rights and
obligations pursuant to this Agreement. The Parties have entered into this Agreement voluntarily
and of their own free will and accord without any threat of force or duress of any kind.-_Indeed
ASCAP forced the Plt in both duress and coercion to the signing of the agreement, and ignored
the addendum requested to be added about the improprieties of various sections of the
agreements as in this complaint - This actually is a section that should be removed from the
agreement as unconscionable to that of even asking the Plt agreeing to have received
independent legal advice. The Plt maintains that Defendants 1-5 failed to exhibit good-faith
and conscionable and to that of contract law means their actions should bar and void this section
This breach also leads to the violations and averments against Defendant 6 and Fletcher law
firm.

125. Breach of Article 9.7. Amendment; Waiver; Severability. This Agreement may not be
amended, modified or terminated except by a written instrument signed by both of the Parties.
No failure or delay by either Party to exercise any right or enforce any obligation shall impair or
be construed as a waiver or on-going waiver of that undertaking or obligation of either Party. If
any term, covenant or condition of this Agreement is held invalid, illegal or unenforceable in any
respect, such provision shall be replaced by an enforceable provision that most closely meets the
commercial intent of the Parties, and such holding shall not affect any other provision of this
Agreement, which shall be and remain effective as though such invalid, illegal or unenforceable
provision had not been contained hereint-- .--The Plt maintains that if such an arbitration were
held it would be when Defendants 1-5 exhibited good-faith and conscionable means to the
agreement which they failed to do, and that should bar and void such an entitlement to
arbitration_thus the filing of this lawsuit to a court is proper.

126, Breach of Article 9.12` Further Assurances. Each of the Parties hereto shall take such
further actions and execute and deliver such additional documents and instruments consistent
herewith as may be reasonably required in order to effectuate and/or implement the purposes and

intentions of this Agreement. ....-The Plt maintains that ASCAP and Defendants 1-5 continued

in their improprieties to lack of good-faith and by unconscionable means to the agreement were

Page 46 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 53 of 63

their failures-and they did so alter and ignored the Plt after the Plt brought this to their attention
in her numerous E-mails, phone calls, and requests about sections of the agreement This also
bars and voids such defenses to as contract to arbitration or their responsibility and negligence,
thus the filing of this lawsuit to a court is the proper remedy.
127. Breach of Compendium of ASCAP Rules and Regulations, and Policies
Supplemental to the Articles of Associaticn pp. 27-28...3.5 Crediting Works of Foreign
Origination. 3.5.1 Definition of a Work of Foreign Origination. A work which has a “Foreign
Origination” shall mean any work in which: (a) The writers and publishers are all members of
foreign affiliated societies who have elected to license their works through ASCAP in the United
States; or, (b) A writer is a member cfa foreign affiliated society, and that writer’s publisher is a
Member of ASCAP and is the publisher of the work in the United States in accordance with the
provisions of a Sub-publisher agreement with a publisher who is a member of a foreign affiliated
society; or, (c) A Writer is a Member of` ASCAP, and that Writer’s publisher is a member of
an affiliated foreign performing rights organization....”
128. Breach of Compendium ofASCAP Rules and Regulations 3.8 Application of Royalties
to Repay Amounts Due ASCAP. (a) To the extent that a writer or publisher member receives
royalties to which the member was not entitled, or otherwise owes any debt to ASCAP, ASCAP
has the right to recoup such royalties or debt from all royalties earned by that membership, and
ASCAP’s exercise of that right shall not constitute a waiver. . . .`”
Additional violations against Fletcher Law firm and ASCAP

Charges Against Def 6 Kevin Goldberg and His Fletcher Law Firm
129. On 04-15-2015 515pm Def 6 sent an E-mails: “. . . .I’m checking in again to see if either
of you have heard from ASCAP or BMI. I have suspended my own outreach to either
organization based on Kathy’s request that I be mindful of her desire to keep legal expenses at a
minimum ...[and] 04-16-2015 12:18pm]”....l’m happy to reach out to ASCAP and BMI any

time you would like. As I said in my last Email, you made it clear to me that you were
concerned about legal fees . .. They [PROs including ASCAP] would never do anything other

Page 47 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 54 of 63

than to work to get the highest possible rate for that client.. . .[and] 04~16-2015 236pm “.. ..That
requires taking into account whether they [AS CAP] can, at some point, turn away businesses
(like you. . .) and, by doing so, turn away revenues ..... ” Essentially Def 6 is saying ASCAP is not
requiring this for competitiveness just for more revenue for ASCAP-violation to unfair

business and trade practices by ASCAP and to the breach of the covenant of good-faith to fair
dealings 05-12-2017 12:05pm Def 6 sent E-mail: “. . . .Please let me know what, if anything you
need from me regarding this and/or th ...agreement ..... 05-12-2015 303pm Plt replied “. . . 1 am
asking that you not work on this at all by E-mail or phone for now. ...05-12-2015 743pm Def 6
replied “That's fine. 1 understand That's why I asked. I'll await tiirther word...06-O4-2015
753pm Plt sent Def 6 E-rnail “. ..I will let you know when ASCAP and BM[, when they reply.
We can discuss the rate and your services when I have more, of course you know l'rn on a
limited budget. . . .08-05-2015 312pm Def 6 replied “I am aware of the budget limitations That’s
why I will be taking my cues from you....10-14-2015 634pm Def 6 sent E-mail “...I’m just
checking in to see if you’ve made any headway with ASCAP. . .. lam a bit worried about their
Email, not just because there seems to be no real movement toward an agreement but also
because they have clearly identified some legal concerns surrounding the existing set up - the
fact that they think several ProNET affiliates are operating in a way that is not allowed under
even the proposed licensing agreement/existing [Redacted Model company] agreement.. and
am hoping you’ll allow me to intercede on your behalf to avoid what could be a significant,
prolonged and perhaps more expensive process later on. . . [Essentially this E-mail began what
was on the impasse with ASCAP with their saying the Plt and affiliates did not have an
agreement]. It also was now almost a year since they began and at least 6 months since the Plt
begin directly discussing the agreement concerns with ASCAP--per Def 6’s agreement with the
Plt to let him know how things transpired] 12-03-2015 621 pm Plt sent Def 6 E-mail “. . .,As you
know and ASCAP were to discuss their agreements, before getting you in on this again, as~a
way to lower my cost to your fees Since you and I spoke on this, both of them were slow to
respond and replied at various times in the last few months (which I am not happy about) and
saying they were looking at the rates...12-03-2015 630pm Def 6 replied " I look forward to
reviewing them when they arrive. Of course, we will have to complete this by the end of the
year. . . .[Essentially the Plt was merely telling Def 6 that the 2015 year would be ending in a few
weeks-not trying to force Def 6 to complete anything with ASCAP by 2015-but that too
would not be enough reason for Def 6 to void the attorney-client engagement--The Plt thinks
Def 6 just did not abide by his verbal agreement to view the license when ASCAP provided it-
which now was what they were saying would be the Plt’s 2015 license with them. Plt sent Def 6
an E-mail 12-11-2015 1213pm “. . . .Considering Adam Bauer's negotiations or lack there of on
our 2015 and 2016 agreement 1 consider his conduct and dealings to have legal loopholes,
including as in the attached package among other things are: (1) Lack of good-faith to
completing the agreement (2) Pursuing our website for our prices then fixing his music usage
rate offer to us based on it (3) Delay in timeliness to complete the agreement (4) Not
accommodating all our affiliate plans for no valid or informed reason (5) Trying to close our
small virtual business down (6) Trying to acquire our customers for his own use (7) Trying to
receive music royalty payments that he is not entitled to receive (8) Requiring and trying to force
a two-year agreement when one year had not been accepted (this was because if KRS did not
have enough paying customers a two-year agreement would essentially be a monetary loss.) lam
sent by E-mail a notice to our PRONETLicensing affiliates (also in the attached package) to
refrain from using ASCAP music for the remainder of Dec 2015, but it is not my legal advice,

Page 48 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 55 of 63

I

but suggestion that they do so because ofAdam's (ASCAP's) conduct on the PRONETLicensing
service we committed to in 1 an 1 2015. . .1 think it is best to settle the 2015 agreement by sending
the 5% of gross revenue, which we invoiced our affiliates for Jan 1 - Oct 31, 2015, and those
invoiced for Nov - Dec 2015 will be sent when we calculate the revenue for them in a couple of
weeks-This is how I see we can best settle Adam's (ASCAP's) dealings on this matter.-We are
still open to immediately negotiating a 2016 agreement for our affiliates based on the counter-
offer spreadsheet PRONETLicensing sent Adam on 12-10~2015 with our proposed changes to
the rates and that would accommodate all of the PR.ONETLicensing affiliate plans.. . ..Def` 6
replied to Plt 12-11-2015 l2:l6pmAs 1 said in my earlier Email, 1 don’t think 1 am the person
that can assist you in this matter. 1 am happy to find suitable counsel for you. . .. Def 6 sent an E-
maiI 12-11-2015 l247prn ”. .. in part, why 1 thought our attorney-client relationship is not
working and decided to terminate the agreement effective lanuary l, 2016 as per my letter of
December 11, 2015. Because 1 don’t think 1 can help you resolve this by the end of the year, 1
also don’t think it’s a good idea for me to intervene I gave you significant notice in case you
needed assistance to find new counsel....”-But in fact he did not provide this until the same day
and if he had provided it earlier it was without reason to terminate-and baseless when he should
have merely viewed the documents he told the Plt he would do when she sent them to him.-
unreasonably he also continued to refi.rse to finish up his work on the license with ASCAP.12-17-
2015 810pm Plt sent E-mail to Def 6 “. . . See attached [For the other PROs]docurnents. I sent
these .. .yesterday, 12-16-2015, but 1 told them below what l thought we might change. They
have not replied. All of my comments can probably be agreed to as has it, but 1 wanted to
'redline' them to see if they should be changed,. . .”_-This was to be an agreement for another
PRO Def 6 included in his retainer--but 12-18-2015 1236pm Def 6 sent an E-mail “.AsI said
earlier with regard to ASCAP, because we are terminating the attorney client relationship at the
end of the year - and currently have a zero balance with regard to legal fees -I don’t want to
start new projects at this late date, especially because there is no guarantee that 1 can complete
the work by the end of the year or within the limited amount of time you are willing to pay for. I
gave you more than sufficient notice ~ and an offer of assistance -- to allow you to find new
counsel The offer to refer you to someone else still stands.”_Essentially he made no
concession for the other PRO he was to complete for the Plt and also did not send any other
attorney he would refer the Plt to--his responsibility to do not do so also would be breach of
covenant to good-faith and fair dealings and to what he promised to complete for the retainer.”
12-18-2015 204pm Plt replied “-You did not provide a reason for wanting to terminate the
agreement, except for saying 1 think ‘not a good fit', which 1 hope is not because of my limit and
budget, (which would have been depleted by now considering BMI and ASCAP completing it),
so 1 was working on what 1 said I would do with BMI and ASCAP until an agreement was
feasible.-What specifically is the why you asked for the engagement letter we signed to end?
130. -I am not viewing the engagement letter now, was it to end within a year?-I was thinking

you should at least complete what you started in saying 1 would get back with you when 1 had
more/or less as it seems, and of course budget for your fees had to be considered, and you 1
thought would review any agreements . . .12-18-2015 335pm Def 6 replied ” 1 have attached a

copy of the engagement letter. As you can see, it does not make reference to any time flame or

Page 49 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 56 of 63

term of existence at all. The reason 1 need to terminate this agreement is that 1 do not feel 1 can
ethically and professionally represent you given the limitations you have placed upon me. 1
think it’s best if we simply terminate the agreement as soon as possible, allowing you to find new
counsel lam happy to help you get new counsel up to speed.”_Essentially refusing to do
anything about his breach and also did not send any new info for an lawyer-just denying the Plt
his services-saying he would help to get another lawyer_leaving the Plt when he had said the
Plt should contact him- -Good faith would have been to notify the Plt in the new year and
resolve his engagement for his services_which were paid for but not completed . . [The Plt
continued calling and E-mailing ASCAP into 2016_because although the Plt’s customers had
been told to not play ASCAP songs Plt was continually needed it for the PRONETLicensing and
its customers-and continued with Defl~$] On 06-24, 2016 5:27pm [The Plt continued calling
and E-mailing ASCAP into 2016] On Plt Sent an E-mail to Def 6 “. . . (1) I am with
PRONETLicensing as you know and followed the model Marvin at StreamLicensing had_
ASCAP is just getting us an agreement for 2016. Our affiliates were told not to play their music
until we get one [now since Dec 10, 2015]. (2) Ithink the agreement will be OK except l had a
few comments about it including 1) jurisdiction for any legal relief, also on 2) a few sentences
(3) I was to get this to you anyway after I received what was possible in an agreement from
them. (4) My budget is extra low as you know. 1f1 send the agreement and the comments I sent
to ASCAP about it, can you view it and provide your comments then 1 think 1 can sign it. (5) One
thing on the agreement is they have taken so long on it and now want us to waive rights to
legalities for their doing it. All said 1 think it will be OK to sign except in waiving those rights
If you can view it that would be good, and 1 can send it to you. . .. 06-27-2017 1034pm Def 6

replied “Did you mean to send this to me? It’s been more than a year since the last Email

Page 50 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 57 of 63

below. 1n any event, 1 cannot help you with this. Our attorney client relationship was terminated
as of the end of 2015. . . .06-27-2015 1239pm Plt replied ” l) 1 saw no reason at that time for it to
end. 1 replied before you sent the termination that when ASCAP replied with what seemed an
agreement 1 could sign 1 would let you know. 2) As you said it has been a while, but this is the
time that ASCAP has used to reply, and that is another comment in their agreement that 1 replied
to them about. So, that is why 1 sent this E-mail to you for you view the agreement they sent last
week.$) So, is it possible for you to view the agreement they sent and reply to me on the
comments 1 sent to them. You would not be representing PRONETLicensing, nor need to call
ASCAP, just that you would be viewing the agreement, then 1 will reply to them and hopefiilly
get it signed, but again your time spent viewing the agreement they sent and my comments This
would need to be low cost, and probably invoiced or spend much less than an hour on it.

131. 4) You are already familiar with their agreements, so a few sentences in it is what 1 think
we would need for you to view before signing it....Def 6 replied 06-2'7-2016 412pm “The
answer is still no. 1 think it’s simply best if we do not work together and I gave you ample notice
of this so you could find another attorney 1 think that is best. ...”_He essentially is admitting
that he has no reason not to view the documents-breach of the covenant of good-faith and fair
dealings, and in his retainer and engagement letter invalid termination...06~27-2017 4:13pm Plt
replied “.. .(]) As I was saying before 1 saw no reason for you to say that we should have ended
your working on the agreement for PRONETLicensing. That is something you said. (2)1 asked
to allow me to discuss the agreement with ASCAP because of my budget, which you said to do,
and 1 was to let you know when 1 thought we had an agreement that we could use. (3) But you
later sent an E-mail saying you were going to end the engagement, and that is what you did. 1
was still in negotiations with ASCAP at the time, that you sent it, and they did not reply with
such an agreement until last week, although ASCAP and I have E~mail several times since then.
(4) So, 1 was sending you this E-mail to have you view the agreement, not to do any
negotiations, just to view it and my comments to ASCAP on their agreement, then maybe get it
signed, but again your viewing it will need to be a small amount of invoiced. (5) That is why 1
sent the E-mail today, and 1'd said would let you know when 1 received the agreement, and you
are familiar with the agreement since doing this with Redacted. (6) If you can just view the
agreement and provide comments to me on what 1 proposed for changes that will be why 1
incurred about your services to do this. Can you consider viewing the agreement and invoicing
on an amount to do this. ...06-17-2016 415pm Def replied “Again, my answer is no. That is
final.“_As you can see he continued to refuse to view or provide his expertise to the Plt-that
he might be entitled to do-but not when it was by engagement that his services were incurred
and paid for-»-which he did not finish This concluded E-mails bout the ASCAP and other PR.O

Page 51 of56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 58 of 63

agreements Def 6 engaged into an agreement with the Plt for the PRONETLicensing service He
essentially is admitting that he has no reason not to view the documents_Causes of actions:
Breach of the covenant ofgood-faith and fair dealings and breach of conlracr‘for engagement
Violations and C|aims Against Def 6 Kevin Goldberg and the Fletcher Firm
132. Def 6: In Nov or Dec 2016 PFA of F letcher sent KRS an E-mail saying he was
terminating the attorney-client relationship and engagement letter with KRS, because he f`elt they
were no longer suitable for this relationship as the Plt’s attorney, but he provided no reason or
evidence of why he would abruptly do so, after he had told the Plt earlier in 2016 to discuss the
agreement with ASCAP, and the PFA was by the Plt considered as still being so, and the
attorney to review any final licensing agreement for the Plt to sign So essentially he terminated
the engagement agreement for no reason and left Plt to continue to finish up what he had started,
and this was after the Plt provided to the KRS attorney and repeatedly providing to him that he
had said the Plt could discuss and negotiate with ASCAP and inform him when the Plt felt there
was an agreeable license provided to them by ASCAP. Instead did not do so when the Plt sent
the request to him to continue and finish up the agreement by viewing it as he said he would.
This is violation of the covenant of good-faith and to that of fair dealings Woladon of VA
Code: § 59.1-200. 5. Misrepresenting that goods or services have certain quantities,
characteristics, ingredients, uses, or benefits; 6. Misrepresenting that goods or services are of
a particular standard, quality, grade, style, or model; 8. Advertising goods or services with
intent not to sell them as advertised, or with intent not to sell at the price or upon the terms
advertised 9. Making false or misleading statements of fact concerning the reasons
for,existence of, or amounts of price reductions;ll). Misrepresenting that repairs,
alterations, modifications, or serviceshave been performed or parts installed; 13. Using in any
contract or lease any liquidated damage clause, penalty clause, or waiver of defense, or
attempting to collect any liquidated damages or penalties under any clause, waiver, damages, or
penalties that are void or unenforceable under any otherwise applicable laws of the
Commonwealth, or under federal statutes or regulations; 14. Using any other deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction

(also by D.C. Code CPPA and UCC).

Page 52 of 56

Case 1:19-Cv-00167 Document 1-2 Filed 01/25/19 Page 59 of 63

133. Def 6 ended the client-attorney relationship-for no valid reason, nor for what a
reasonable person would expect Def 6 to do considering he had said the Plt was to contact him
when there was a doable agreement--failure by the engagement letter, negligence, coercion to
the client-attorney relationship termination Because of this also stressing, harassing, and
humiliating the Plt by his actions

134. Although PFA occasionally during 2016 send an E-mail to which the Plt replied about the
progress or the lack there of by AS CAP that was no reason for him to terminate the engagement,
and if he did he could have provided her his services when the Plt told him there was an
agreement with ASCAP for him to review_and this was after the 2015 problems about gross
5% percentage of review. He also could have willing sent another attorney to assist the Plt-~but
did not. Causes of action: Breach of Clr'ent attorney relationship breach of fiduciary duty,
negligencel attorney malpractice See https.'//openjnrist. org/5301§‘2d/] 072/bitilders-equity-
corporation-v-h-hurwr`tz-ji"ede)'r'ck-w-berens-r'nc-o*bni!der.s-equtry-corporation United Cigarette
Machine Co. v. Brown, 119 Va. 813, 825, 89 S.E, 850, 855 (1916) (emphasis added). See also
Tidewater Quany Co. v. Scott, 105 Va. 160, 161, 52 S.E. 835, 836 (1906). Here, the damages
consist of specific amounts of money paid on certain dates for counsel fees and necessary related
expenses on the lawsuit, carrying charges, a loan-extension fee, a road assessment fee which
Inland Steel had agreed to pay but which the final purchaser would not assume, attorney's fees on
the sale of the land and a small amount of interest paid on a second trust.4 All of these charges
are either fixed or determinable by a mathematical computation, and so fall within the Virginia
definition of 'liquidated damages

135. See 28 U.S.C. § 1332 (1970)3§ 8--223. Verdict to fix period at which interest begins;
judgment for interest.--Except as otherwise provided in § 3--122 of the Uniform Commercial
Code, in any action whether on contract or for tort, the jury may allow interest on the sum found
by the verdict, or any part thereof, and fix the period at which the interest shall commence If a
verdict be rendered which does not allow interest, the sum thereby found shall bear interest from
its date, at the rate as provided in § 6.1--330.10, and judgment shall be entered accordingly 1n

any suit in equity, or in an action or motion founded on contract, when no jury is impaneled,
decree or judgment may be rendered for interest on the principal sum recovered, until such

Page 53 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 60 of 63

decree or judgment be paid; and when there is a jury, which allows interest, the judgment shall,
in like manner, be for such interest until payment

Remedy against Defendant 6
136. Under 2 Code ofVirginia § 8--223 See Doyle & Russell, Inc. v. Welch Pile Drivin g
Corp., 213 Va. 698, 194 S.E.Zd 719, 723 (1973); City of Danville v. Chesapcake & Ohio Ry., 34
F.Supp. 620, 636 WV.D.Va.1940). See violations among them D.C. Consumer Protection
Procedures Act (CPPA) and UCC; New York Code

In Summary
137. ASCAP through their executives identified in this Compl have among other things acted

in lack of good faith, are estoppel from payment and the continuing requirement for customers
who say they will not play ASCAP music to be required to pay a monthly fee They also are
unjustly enriched and not entitled to payments they required KRS to pay, and are not entitled to
certain of the fees they have requested that KRS invoice customers to pay them.
133. They were among other things negligent, committed Baud, have fraudulently engaged in
prohibited business and trade practices, and in doing so they have compounded the Plt’s loss
with their harassing stressing, threatenringl humiliation of` the Plt by their actions and in
communication with the Plt for the license KRS requested with and for ASCAP including
unconscionable negotiations, breach of contract (both verbal and written agreement), breach of
contract to good~faith and fair dealings bad-faith, and a contract by duress
139. Defendant 6 was among other things was negligent and breached the engagement letter.
prohibited business and trade practices, and in doing so they have compounded the Plt’s loss
including that of customers and when he had the chance to help her again and get her customer
base on-track he outright refiised, plus he left the Plt open to legal actions
PRAYER
Total Compensation and Damages Requested of Fletcher Firm (Kevin Goldberg)
Defendant 6
140. The Plt incurred a loss at the hands of Kevin Goldberg ofFletcher Firm. The Plt is
requesting a restitution and total conn)ensationl damages from plus attorney fees, costs, punitive
and compensatory damages and for any calculations for interest or miscalculations made in

tallying the amounts for their failures in the engagement letter f`or the KRS ilicensing with
ASCAP for Jan 2015 through lurie 30, 2016 in the amount of $100,000.00 for terminating the

Page 54 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 61 of 63

l 'l

client-attorney relationship without a valid reason, and to breach of the engagement letter for
client-attorney relationship

141. Should this court determine this Complaint requires a venue change the Plt requests that
ali averments against all Defendants be without prejudice, and that the statute of limitations has
been met by this filing.

Total Compensation and Damages Requested of ASCAP
142. The Plt incurred a loss at the hands of ASCAP, its executives and Kevin Goldberg of
Fletcher Firm. The Plt is requesting a restitution and total conn)ensation, damages front ASCAP
of: $650,000.00 plus private attorney fees, costs, punitive and compensatory damages and for
any calculations f`or interest or miscalculations made in tallying the amounts for their failures in
the ASCAP license KRS requested in Jan 2015 and for stressing, harassing, humiliating, and
threatening the Plt when the Plt in good-faith contacted and notified them of the license delay.

143. ASCAP’s interpretations of the existing KRS PRONETLicensing agreement contract to
that of duress and coercion in license they provided to KRS on Iuly 7, 2016 for the
PRONETLicensing service is also in breach and it should be reviewed and an injunction
provided to at least the sections in that agreement pertaining to ASCAP’s requirement for
customer websites and music player restrictions This includes the Dec 10, 2015 loss when
stations were required to not play ASCAP songs, and for the Jan 2015 - Dec 2015 loss of not
being able to service new customers or have them sign up for the PRONETLicensing service
because of their negligence, delay in providing the request for an ASCAP license and in their
violation of the law among them statutory for unfair and improper business and trade practices
and to that of` the tort of breach of contract and fair dealings

Additional violations against F|etcher Law firm and ASCAP
144. Breach ol` Article 9.10. Independent Legal Advice. Each of the Parties has received
independent legal advice concerning both the nature of` this Agreement and their legal rights and
obligations pursuant to this Agreement. The Parties have entered into this Agreernent voluntarily
and of` their own dee will and accord without any threat offeree or duress of any kind.-Indeed
ASCAP forced the Plt in both duress and coercion to the signing of the agreement, and ignored
the addendum requested to be added about the improprieties of various sections of` the
agreements as in this complaint - This actually is a section that should be removed from the

agreement as unconscionable to that of the Plt agreeing to have received independent legal
advice

Page 55 of` 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 62 of 63

145_ This breach also leads to the violations and averments against Defendant 6 and Fletcher
law firm. When the Plt contacted Defendant 6 about the problem ASCAP was causing with the
rate fee for the Plt’s agreement he ignored that they were requesting this section as early as 2015.
Why did he not provide wording that does not put the Plt at risk of violating her right to sign a
contact without legal advice There is no common or statutory law in D.C., Virginia, or New
York that requires that the Plt accept this in a contract or agreement as this one with ASCAP. It
is also unconscionable and should be removed from the agreement

Total Compensation and Damages Requested of Fletcher Firm (Kevin Goldberg)

Defendant 6

146. The Plt requests $100,000.00 for terminating the client-attorney relationship without a

valid reason, and to breach of the engagement letter for client-attorney relationship, and his
various other actions exhibited as indicated in this complaint

TYPE OF TRIAL REQUESTED
147. The Plaintiff requests a trial by jury.

148. Defendants should be held accountable for their actions in negotiating the ASCAP
agreement among them to that of the summary of violations p. 10 (supra) among them price-
fixing and unfair competition and stressing, harassing and humiliating KRS while the Plt
constantly and in good-faith contacted them to inform them of it and their actions to resolve the

requested agreement for their small virtual business entity.

Datecl: 12/07/201 8
Respectfully submitted,

KRS Processing Inc. (Kathy Allen President)

/s/ Kathy Allen- President

26 55"‘ Seeet NE

Washington, DC 20019

(202) 396-1225

PRO SE Plaintiff

Small virtual business
KathyAllen@PRONETLicensing.com

Page 56 of 56

Case 1:19-cv-00167 Document 1-2 Filed 01/25/19 Page 63 of 63

B-

\
y_l

CER'IIFICATE OF SERVICE
I hereby certify that a copy of this Complaint was delivered on 12/07/2018 to and that
Defendants’ and known attorney was notified as below.

By eFile and E-mail (requested):

Collectz‘vely (“Defemlants”)

DEFENDA.NT 1: American Society of Composers,
Authors and Publishers (ASCAP)

DEFENDANT 2: Adam Bauer - in official capacity
DEFENDANT 3: Wayne Joel - in official capacity
DEFENDANT 4: Matt DeFilippis - in official capacity
DEFENDANT 51 Paul Williams - in official capacity
Lawyer Defendants 1-5:

Richard H. Reimer, Esq.

Sr. Vice President - Legal

ASCAP 1900 Broadway New York, NY 10023 rreimer@ascap.com

DEFENDANT 6.' Fletcher and Kevin Goldberg (attorney-client relationship with KRS in
official capacity)

1300 17th st Nonh 11th rier

Arlington VA 22209

Lawyer Defendant 6:

Abby A. Franke, Esq. VSB 87276

ECCLESTON & WOLF

1629 K Street, N.W. Suite 260 Washington, D.C. 20006

T: (202) 857»1696, ext. 1105 E: franke@ewdc.com

Dated: 12/07/2018
A/»e? £da.._ #MM

/s/ Kathy Allen- President

26 5»5‘h street NE

Washington, DC 20019

(202) 396-1225

PRO SE Plaintiff

Small virtual business
KathyAIlen@PRONETLicensing.com

